Exhibit 10.1

EXECUTION VERSION

 

 

 

$7,660,000,000

364-DAY CREDIT AGREEMENT

among

ZIMMER HOLDINGS, INC.,

THE LENDERS NAMED HEREIN

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent,

Dated as of May 29, 2014

 

 

 

Credit Suisse Securities (USA) LLC,

as Sole Lead Arranger and Sole Bookrunner,

J.P. Morgan Securities LLC,

as Co-Arranger and Syndication Agent,

Merrill Lynch, Pierce, Fenner & Smith Incorporated and

Citigroup Global Markets, Inc.,

as Co-Arrangers and Documentation Agents

BNP Paribas,

Goldman Sachs Bank USA,

HSBC Bank USA, N.A,

Royal Bank of Canada,

The Bank of Tokyo-Mitsubishi UFJ, Ltd. and

The Royal Bank of Scotland plc,

as Senior Managing Agents

and

Mizuho Bank, Ltd.,

Sumitomo Mitsui Banking Corporation,

U.S. Bank National Association and

Wells Fargo Bank, National Association,

as Co-Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

 

Definitions    SECTION 1.01.   Defined Terms      1    SECTION 1.02.  
Classification of Loans and Borrowings      19    SECTION 1.03.   Terms
Generally      20    SECTION 1.04.   Accounting Terms, GAAP      20    ARTICLE
II    Amount and Terms of the Commitments    SECTION 2.01.   Commitments      20
   SECTION 2.02.   Loans and Borrowings      21    SECTION 2.03.   Requests for
Borrowings      21    ARTICLE III    General Provisions Applicable to Loans   
SECTION 3.01.   Funding of Borrowings      22    SECTION 3.02.   Interest
Elections      23    SECTION 3.03.   Termination and Reduction of Commitments   
  24    SECTION 3.04.   Repayment of Loans; Evidence of Debt      24    SECTION
3.05.   [Reserved.]      25    SECTION 3.06.   Prepayment of Loans      25   
SECTION 3.07.   Fees      26    SECTION 3.08.   Interest      26    SECTION
3.09.   Alternate Rate of Interest      27    SECTION 3.10.   Increased Costs   
  28    SECTION 3.11.   Break Funding Payments      29    SECTION 3.12.   Taxes
     29    SECTION 3.13.   Payments Generally; Pro Rata Treatment; Sharing of
Setoffs      33    SECTION 3.14.   Mitigation Obligations; Replacement of
Lenders      34    SECTION 3.15.   Defaulting Lenders      35    ARTICLE IV   
Representations and Warranties    SECTION 4.01.   Organization; Powers      35
  

 

i



--------------------------------------------------------------------------------

SECTION 4.02.   Authorization      35    SECTION 4.03.   Enforceability      36
   SECTION 4.04.   Governmental Approvals      36    SECTION 4.05.   Financial
Statements; No Material Adverse Effect      36    SECTION 4.06.   Litigation,
Compliance with Laws      37    SECTION 4.07.   Federal Reserve Regulations     
37    SECTION 4.08.   Taxes      37    SECTION 4.09.   Employee Benefit Plans   
  37    SECTION 4.10.   Environmental and Safety Matters      37    SECTION
4.11.   Properties      38    SECTION 4.12.   Investment Company Status      38
   SECTION 4.13.   Solvency      38    SECTION 4.14.   Foreign Corrupt Practices
Act      38    SECTION 4.15.   OFAC      39    SECTION 4.16.   USA PATRIOT Act
     39    ARTICLE V    Conditions    SECTION 5.01.   Effective Date      39   
SECTION 5.02.   Conditions to Funding Date      40    SECTION 5.03.   Actions
prior to the Funding Date      42    ARTICLE VI    Affirmative Covenants   
SECTION 6.01.   Existence      42    SECTION 6.02.   Business and Properties   
  43    SECTION 6.03.   Financial Statements, Reports, Etc      43    SECTION
6.04.   Insurance      44    SECTION 6.05.   Obligations and Taxes      44   
SECTION 6.06.   Litigation and Other Notices      44    SECTION 6.07.   Books
and Records      44    SECTION 6.08.   Use of Proceeds      45    ARTICLE VII   
Negative Covenants    SECTION 7.01.   Consolidations, Mergers, and Sales of
Assets      45    SECTION 7.02.   Liens      45    SECTION 7.03.   Limitation on
Sale and Leaseback Transactions      47   

 

ii



--------------------------------------------------------------------------------

SECTION 7.04.   Financial Condition Covenant      47    SECTION 7.05.  
Indebtedness      47    SECTION 7.06.   Transactions with Affiliates      47   
SECTION 7.07.   Restricted Payments      48    SECTION 7.08.   Investments     
48    ARTICLE VIII    Events of Default    ARTICLE IX    The Administrative
Agent    ARTICLE X    Miscellaneous    SECTION 10.01.   Notices      54   
SECTION 10.02.   Survival of Agreement      55    SECTION 10.03.   Binding
Effect      55    SECTION 10.04.   Successors and Assigns      55    SECTION
10.05.   Expenses, Indemnity      58    SECTION 10.06.   Applicable Law      59
   SECTION 10.07.   Waivers, Amendment      59    SECTION 10.08.   Entire
Agreement      60    SECTION 10.09.   Severability      60    SECTION 10.10.  
Counterparts      61    SECTION 10.11.   Headings      61    SECTION 10.12.  
Right of Setoff      61    SECTION 10.13.   Jurisdiction: Consent to Service of
Process      61    SECTION 10.14.   WAIVER OF JURY TRIAL      62    SECTION
10.15.   Confidentiality      62    SECTION 10.16.   USA PATRIOT Act Notice     
63    SECTION 10.17.   No Fiduciary Relationship      63    SCHEDULES:     
Schedule 2.01   Commitments    Schedule 7.02   Existing Liens    Schedule 7.06  
Transactions with Affiliates   

 

iii



--------------------------------------------------------------------------------

EXHIBITS:      Exhibit A   Form of Borrowing Request    Exhibit B   Form of
Assignment and Acceptance    Exhibit C   Form of Opinion of White & Case LLP   
Exhibit D   Form of Administrative Questionnaire    Exhibit E   Form of Solvency
Certificate   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (the “Agreement”) dated as of May 29, 2014, among ZIMMER
HOLDINGS, INC., a Delaware corporation (the “Company”), the LENDERS (as defined
herein) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).

Pursuant to the Merger Agreement (such term and each other capitalized term used
but not defined herein having the meaning assigned to it in Article I), the
Company will acquire (the “Acquisition”) all the Capital Stock of Biomet. In
connection with the Acquisition, and to provide a portion of the financing
therefor, the Company has entered into this Agreement and the Revolving Credit
and Term Loan Agreement.

The Company has requested that the Lenders, on the terms and subject to the
conditions herein set forth, extend credit to the Company in the form of Loans
on the Funding Date in an aggregate principal amount not in excess of
$7,660,000,000. The proceeds of the Loans made on the Funding Date are to be
used solely by the Company (i) to pay a portion of the cash consideration in
accordance with the Merger Agreement, (ii) to refinance Debt of the Company and
Biomet and their respective subsidiaries (the “Refinancing”) and (iii) to pay
fees and expenses related to the Transactions and the Acquisition. The Lenders
are willing to extend such credit on the terms and subject to the conditions
herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” shall have the meaning assigned to such term in the introductory
statement of this Agreement.

“Adjusted Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period (or, solely for purposes of clause (c) of the
defined term “Alternate Base Rate”, for purposes of determining the Alternate
Base Rate as of any date), an interest rate per annum equal to (i) the
Eurocurrency Rate in effect for such Interest Period divided by (ii) one minus
the Eurocurrency Reserve Requirements.

“Administrative Agent” shall mean Credit Suisse AG, Cayman Islands Branch, as
administrative agent for the Lenders under this Agreement and the other Loan
Documents, and any successor thereto.

 

1



--------------------------------------------------------------------------------

“Administrative Fees” shall have the meaning assigned to such term in
Section 3.07(b).

“Administrative Questionnaire” shall mean an administrative questionnaire
delivered by a Lender pursuant to Section 10.04 in the form of Exhibit D.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.

“Alternate Base Rate” shall mean for any day, a rate per annum equal to the
greatest of (a) the rate of interest per annum from time to time by the
Administrative Agent as its base rate in effect on such day at its principal
office in New York City (each change in such base rate shall be effective from
and including the date such change is publicly announced), (b) 1/2 of one
percent above the Federal Funds Effective Rate in effect on such day and (c) one
percent above the Adjusted Eurocurrency Rate in effect on such day (or, if such
day is not a Business Day, the immediately preceding Business Day) for a
Eurocurrency Borrowing with a one-month Interest Period commencing two Business
Days after such day. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate specified in
clause (b) or the Adjusted Eurocurrency Rate specified in clause (c) of the
first sentence of this definition, for any reason, including, without
limitation, the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms hereof, the Alternate Base
Rate shall be determined without regard to clause (b) or (c), as the case may
be, of the first sentence of this definition until the circumstances giving rise
to such inability no longer exist. Any change in the Alternate Base Rate shall
be effective on the effective date of any change in such rate.

“Applicable Margin” shall mean, for each Loan, the applicable rate per annum
determined pursuant to the Pricing Grid.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender or
(iii) an entity or an Affiliate of an entity that administers or manages a
Lender.

“Arrangers” shall mean Credit Suisse Securities (USA) LLC, J.P. Morgan
Securities LLC, Citigroup Global Markets Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Company or any of its
Domestic Subsidiaries to any person other than the Company or any of its
Subsidiaries of (i) a majority of the Voting Stock of any of the Subsidiaries,
(ii) substantially all of the assets of any division or line of business of the
Company or any of its Subsidiaries or (iii) any other assets (whether tangible
or intangible) of the Company or any of its Domestic Subsidiaries (other than
(a) inventory, cash and Cash

 

2



--------------------------------------------------------------------------------

Equivalents, and excess, damaged, obsolete or worn out assets, (b) other assets
sold in the ordinary course of business and (c) any such other assets to the
extent that the Net Cash Proceeds of such assets sold in any single transaction
or related series of transactions is equal to $25,000,000 or less).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

“Bankruptcy Event” shall mean, with respect to any Person, that such Person has
become, other than via an Undisclosed Administration, the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in, any such proceeding or appointment; provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority so long as such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Basis Point” shall mean 1/100th of 1%.

“Biomet” shall mean LVB Acquisition, Inc., a Delaware corporation, which owns
all of the issued and outstanding Capital Stock of Biomet, Inc., an Indiana
corporation.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean either the board of directors of the Company or
any duly authorized committee thereof or any committee of officers of the
Company acting pursuant to authority granted by the board of directors of the
Company or any committee of such board.

“Borrower” shall mean the Company.

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person, shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
Notwithstanding the foregoing, all leases of any Person (including leases
entered into after the Effective Date) that are or would be treated as operating
leases in accordance with GAAP as in effect on December 31, 2013, shall continue
to be accounted for as operating leases (and none of the obligations of the
lessee thereunder shall constitute Capital Lease Obligations) for purposes of
this Agreement regardless of any change in GAAP after such date that would
otherwise require any of the obligations of the lessee thereunder to be treated
as Capital Lease Obligations.

“Capital Stock” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed or insured by, the United States Government or issued
by any agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits, bankers’
acceptances or overnight bank deposits having maturities of six months or less
from the date of acquisition issued by any Lender or by any commercial bank
organized under the laws of the United States or any state thereof whose
short-term commercial paper rating at the time of acquisition is at least B or
the equivalent thereof by Fitch IBCA, A-3 or the equivalent thereof by S&P, or
P-3 or the equivalent thereof by Moody’s; (c) commercial paper of an issuer
rated at least A-2 or the equivalent thereof at the time of acquisition by S&P
or at least P-2 or the equivalent thereof at the time of acquisition by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities or marketable direct
obligations with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition; or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying

 

4



--------------------------------------------------------------------------------

the requirements of clauses (a) through (f) of this definition; provided,
however, that, in case of any investment by a Foreign Subsidiary, “Cash
Equivalents” shall also include: (i) certificates of deposit, time deposits,
Eurodollar time deposits, bankers’ acceptances or overnight bank deposits having
maturities of six months or less from the date of acquisition issued by any
commercial bank located in the same jurisdiction as such Foreign Subsidiary
whose short-term commercial paper rating at the time of acquisition would meet
or exceed those ratings applicable to a Lender set forth in clause (b) hereof,
(ii) direct obligations of the sovereign nation (or any agency thereof) in which
such Foreign Subsidiary is organized or is conducting business or in obligations
fully and unconditionally guaranteed by such sovereign nation (or any agency
thereof), in each case maturing within one year from the date of acquisition,
(iii) investments of the type and maturity described in clauses (c) through
(f) above of obligors located in the same jurisdiction as such Foreign
Subsidiary, which Investments or obligors (or the parent of any such obligor)
have ratings described in clauses (c) through (f) or equivalent ratings from
comparable foreign rating agencies and (iv) shares of money market mutual or
similar funds which invest exclusively in assets otherwise satisfying the
requirements of this proviso.

“Change in Control” shall be deemed to have occurred if (a) any Person or group
of Persons (other than (i) the Company, (ii) any Subsidiary or (iii) any
employee or director benefit plan or stock plan of the Company or a Subsidiary
or any trustee or fiduciary with respect to any such plan when acting in that
capacity or any trust related to any such plan) shall have acquired beneficial
ownership of shares representing more than 35% of the combined voting power
represented by the outstanding Voting Shares of the Company (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended,
and the applicable rules and regulations thereunder) or (b) during any period of
12 consecutive months, commencing before and ending after, or commencing after
the Effective Date, individuals who on the first day of such period were
directors of the Company (together with any replacement or additional directors
who were nominated or elected by a majority of directors then in office) cease
to constitute a majority of the Board of Directors of the Company.

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Effective Date or
(c) compliance by any Lender (or, for purposes of Section 3.10, by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III, in each case shall be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

5



--------------------------------------------------------------------------------

“Commitments” shall mean, as to any Lender, its obligation to make a Loan to the
Borrower on the Funding Date, expressed as an amount representing the maximum
principal amount of the Loans to be made by such Lender hereunder, as such
Commitment may be (a) reduced from time to time pursuant to Section 3.03 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Commitment
is set forth opposite such Lender’s name in Schedule 2.01 hereto. The initial
aggregate amount of the Commitments is $7,660,000,000.

“Company” shall have the meaning set forth in the preamble.

“Company Stock” shall mean the common stock, $0.01 par value per share, of the
Company, and the associated preferred stock purchase rights.

“Conduit Lender” shall mean any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument
subject to the consent of the Company (such consent not to be unreasonably
withheld); provided, that the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to fund a
Loan under this Agreement if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 3.10, 3.11, 3.12, or 10.05 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cost Savings” shall mean, for any period, those synergies and
cost-savings of the Company and its Subsidiaries related to operational changes,
restructuring, reorganizations, operating expense reductions, operating
improvements and similar restructuring initiatives relating to the Acquisition,
in each case, that are reasonably anticipated by the Company in good faith to be
realized within 36 months following the Funding Date (in each case calculated on
a pro forma basis as if such synergies and cost-savings had been realized on the
first day of the period, and net of the amount of actual benefits realized
during such period from such actions to the extent already included in
Consolidated Net Income for such period); provided that, to the extent that such
synergies or cost savings are no longer reasonably expected by the Company to be
realized within 36 months following the Funding Date, then such synergies or
cost savings shall not be included in the definition of “Consolidated Cost
Savings”.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and, other than in the case of clause
(i) below, to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of: (a) income tax expense,
(b) interest expense (including imputed interest on Capital Lease Obligations),
amortization or write-off of debt discount and debt issuance costs and

 

6



--------------------------------------------------------------------------------

commissions, discounts and other fees and charges associated with Debt
(including the Loans), and commissions, discounts and other fees and charges
with respect to letters of credit, bankers’ acceptance financing and receivables
financings, (c) depreciation and amortization expense (plus, to the extent GAAP
then includes amounts as such expense, amounts of such expenses (calculated
under the current GAAP) for any prior portion of such period if not otherwise so
included), (d) amortization of intangibles (including goodwill) and organization
costs, (e) any extraordinary, unusual or non-recurring expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business), (f) any non-cash expenses
relating to stock option exercises (if applicable accounting rules so require),
(g) any other non-cash charges, (h) Consolidated Transaction Costs,
(i) Consolidated Cost Savings, (j) (x) any charges, costs, expenses, accruals or
reserves incurred pursuant to any management equity plan, profits interest or
stock option plan, any equity-based compensation or equity-based incentive plan,
or any other management or employee benefit plan, agreement or pension plan and
(y) any charges, costs, expenses, accruals or reserves in connection with the
rollover, acceleration or payout of Capital Stock of the Company held by
management of the Company or any of its Subsidiaries and minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of: (a) interest income, (b) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business) and (c) any
other non-cash income, all as determined on a consolidated basis. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”) pursuant to any determination of
the Consolidated Leverage Ratio, (x) if at any time during such Reference Period
the Company or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (y) if during such Reference
Period the Company or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
shall mean any acquisition of property or series of related acquisitions of
property that (a) constitutes assets comprising all or substantially all of an
operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Company and its Subsidiaries in excess of $250,000,000; and “Material
Disposition” shall mean any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Company or any of its
Subsidiaries in excess of $250,000,000.

“Consolidated Leverage Ratio” shall mean, as at the last day of any period, the
ratio of: (a) the sum of (i) Consolidated Total Debt plus, to the extent not
included in the definition of Consolidated Total Debt, (ii) the aggregate amount
of financing, to the extent in excess of $300,000,000, provided by third parties
in connection with Permitted Receivables Securitizations on such day to
(b) Consolidated EBITDA for such period.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded, without duplication: (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of the Company or is merged into or
consolidated with the Company or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Company) in which the
Company or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Company or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Company to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation.

“Consolidated Net Tangible Assets” shall mean, with respect to the Company, the
total amount of its assets (less applicable reserves and other properly
deductible items) after deducting (i) all current liabilities (excluding the
amount of those which are by their terms extendable or renewable at the option
of the obligor to a date more than 12 months after the date as of which the
amount is being determined) and (ii) all goodwill, tradenames, trademarks,
patents, unamortized debt discount and expense and other like intangible assets,
all as set forth on the most recent balance sheet of the Company and its
consolidated subsidiaries and determined on a consolidated basis in accordance
with GAAP.

“Consolidated Total Debt” shall mean, at any date, the aggregate principal
amount of all third-party Debt for borrowed money (including purchase money
Debt), unreimbursed drawings under letters of credit, Capital Lease Obligations
and third-party Debt obligations evidenced by notes or similar instruments, in
each case of the Company and its Subsidiaries outstanding as of such date that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP (except as otherwise provided in the definition of
Capital Lease Obligations), minus up to $200,000,000 of cash and Cash
Equivalents held in the United States by the Company and its Domestic Wholly
Owned Subsidiaries; provided that such cash and Cash Equivalents are free of any
Liens.

“Consolidated Transaction Costs” shall mean, for any period, the sum of (without
duplication) all fees, costs and expenses incurred by the Company and its
Subsidiaries, whether before, on or within 36 months after the Funding Date, in
connection with the Transactions or the Acquisition during such period.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” shall mean the Administrative Agent and each Lender.

 

8



--------------------------------------------------------------------------------

“Debt” of any Person, shall mean, without duplication, (i) all obligations of
such Person represented by notes, bonds, debentures or similar evidences of
indebtedness; (ii) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services other than, in the case of any
such deferred purchase price, on normal trade terms, (iii) all rental
obligations of such Person as lessee under leases that are Capital Lease
Obligations, (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations, contingent or otherwise, of such
Person as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (vi) the liquidation
value of all preferred capital stock of such Person which is redeemable at the
option of the holder thereof or which may become (by scheduled or mandatory
redemption) due within one year of the Maturity Date, (vii) all Guarantees of
such Person in respect of obligations of the kind referred to in clauses (i)
through (vi) above, (viii) all obligations of the kind referred to in
clauses (i) through (vii) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by the
applicable Person, whether or not such Person has assumed or become liable for
the payment of such obligation and (ix) for the purposes of paragraph (f) of
Article VIII only, all obligations in respect of Hedge Agreements. The Debt of
any Person shall include Debt of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
expressly provide that such Person is not liable therefor.

“Debt Offering” shall mean any incurrence of Debt for borrowed money, including
any issuance of senior unsecured notes (the “Notes”) through a public offering
or in a Rule 144A or other private placement, debt securities convertible into
equity securities, issued in a public offering, private placement or otherwise,
or bank loans by the Company or any of the Company’s Domestic Subsidiaries,
other than (i) intercompany Debt, (ii) Debt incurred under the Revolving Credit
and Term Loan Agreement or (iii) Debt incurred in the ordinary course of
business (including (a) borrowings under the Existing Credit Agreement (or any
amendment or refinancing thereof), (b) issuances or refinancings of commercial
paper, (c) any trade, customer or supplier finance-related financing and (d) any
Permitted Debt) or (iv) Debt not in excess of $200,000,000 in the aggregate.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Company or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates

 

9



--------------------------------------------------------------------------------

that such position is based on such Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after a written request by
the Administrative Agent, made in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt by the
Administrative Agent of such certification in form and substance reasonably
satisfactory to it, or (d) has become the subject of a Bankruptcy Event.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean a Subsidiary that is incorporated or organized
under the laws of the United States or any state or political subdivision
thereof.

“Domestic Wholly Owned Subsidiary” shall mean a Wholly Owned Subsidiary that is
a Domestic Subsidiary.

“Effective Date” shall mean May 29, 2014.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person, other than, in each case, a
natural person, a Defaulting Lender or the Company or any Subsidiary.

“Environmental and Safety Laws” shall mean any and all applicable current and
future treaties, laws (including without limitation common law), regulations,
enforceable requirements, binding determinations, orders, decrees, judgments,
injunctions, permits, approvals, authorizations, licenses, permissions, or
binding agreements issued, promulgated or entered by any Governmental Authority,
relating to the environment, to employee health or safety as it pertains to the
use or handling of, or exposure to, any Hazardous Substance, to preservation or
reclamation of natural resources or to the management, release or threatened
release of any Hazardous Substance, including, without limitation, the Hazardous
Materials Transportation Act, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, the Federal Water Pollution Control Act, as amended by the
Clean Water Act of 1977, the Clean Air Act of 1970, as amended, the Toxic
Substances Control Act of 1976, the Occupational Safety and Health Act of 1970,
as amended, the Emergency Planning and Community Right-to-Know Act of 1986, the
Safe Drinking Water Act of 1974, as amended, any similar or implementing state
law, all amendments of any of them, and any regulations promulgated under any of
them.

“Equity Offering” shall mean any issuance of equity or equity-linked securities
(in a public offering or private placement) by the Company (excluding equity or
equity-linked securities issued (a) as merger consideration pursuant to the
Merger Agreement, (b) in connection with any employee stock plan, employee
compensation plan, or other employee or other benefit plans, or any direct and
dividend reinvestment plan (or contributed to pension plans), or (c) as
consideration for any acquisition).

 

10



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 or
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Termination Event” shall mean (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
“Reportable Event” not subject to the provision for 30-day notice to the PBGC
under such regulations), or (ii) the withdrawal of the Company or any of its
ERISA Affiliates from a “single employer” Plan during a plan year in which it
was a “substantial employer”, both of such terms as defined in
Section 4001(a) of ERISA, or (iii) the incurrence of liability under Title IV of
ERISA with respect to the termination of a Plan, or (iv) the institution of
proceedings to terminate a Plan by the PBGC, or (v) the receipt by the Company
or any ERISA Affiliate of any notice (whether or not written) from the PBGC of
any event or condition which the PBGC asserts is reasonably likely to constitute
grounds under Section 4042 of ERISA to terminate, or to appoint a trustee to
administer, any Plan or (vi) the partial or complete withdrawal of the Company
or any ERISA Affiliate of the Company from, or the Insolvency or Reorganization
of, a Multiemployer Plan.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to a Eurocurrency Rate.

“Eurocurrency Rate” shall mean with respect to any Eurocurrency Borrowing for
any Interest Period, the rate determined by the Administrative Agent by
reference to the London interbank offered rate as administered by the ICB
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in Dollars (as reflected on the applicable Reuters
screen page) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, as the rate for deposits in Dollars
with a maturity comparable to such Interest Period. In the event that such rate
is not available at such time for any reason, then the “Eurocurrency Rate” with
respect to such Eurocurrency Borrowing for such Interest Period shall be the
rate per annum (rounded upwards, if necessary, to the next Basis Point) equal to
the arithmetic average of the rates at which deposits in Dollars approximately
equal in principal amount to such Borrowing and for a maturity comparable to
such Interest Period are offered, to the principal London offices of the
Reference Lenders (or, if either Reference Lender does not at the time maintain
a London office, the principal London office of any Affiliate of such Reference
Lender) in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements” shall mean, with respect to the Eurocurrency
Loans of any Lender for any day, that percentage (expressed as a decimal) that
is in effect on such day, as prescribed by any Governmental Authority for
determining the reserve, liquid asset or similar requirement with respect to
such Eurocurrency Loans for such Lender that is subject to the rules and
regulations of such Governmental Authority.

“Event of Default” shall have the meaning assigned to such term in Article VIII.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, any withholding Taxes described in Section 3.12(k)(i) or
Section 3.12(k)(ii) imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment, (c) Taxes
attributable to such Recipient’s failure to comply with Sections 3.12(h),
3.12(i) or 3.12(j) and (d) any U.S. Federal withholding Taxes imposed under
FATCA.

“Existing Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of May 9, 2012, among the Company, the Subsidiaries party thereto, the
lenders from time to time party thereto and the administrative agents named
therein.

“FATCA” shall mean Section 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as released on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so released for any day which is a Business Day, the arithmetic
average (rounded upwards, if necessary, to the next 1/100th of 1%), as
determined by the Administrative Agent, of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, vice president of finance, controller or treasurer
of such corporation.

“Foreign Subsidiary” shall mean any Subsidiary that is not organized under the
laws of the United States or any state or political subdivision thereof.

“Funding Date” shall mean the date on which the conditions specified in
Section 5.02 shall have been satisfied or waived and the Loans hereunder are
funded.

 

12



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“Governmental Authority” shall mean the government of any nation, including, but
not limited to, the United States of America, or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Group Member” means the Company or any Subsidiary.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by-products and other hydrocarbons,
including, without limitation, polychlorinated biphenyls (“PCBs”), asbestos or
asbestos-containing material, and any substance, waste or material regulated or
that could reasonably be expected to result in liability under Environmental and
Safety Laws.

“Hedge Agreements” shall mean all interest rate swaps, caps or collar
agreements, foreign exchange transactions or other arrangements dealing with
interest rates or currency exchange rates or the exchange of nominal interest
obligations or foreign currencies, either generally or under specific
contingencies.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Insolvency” shall mean with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.02.

 

13



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending either (x) on the day that
is two weeks thereafter or (y) on the numerically corresponding day in the
calendar month that is 1, 2, 3 or 6 (or, with the consent of all Lenders making
such Loan, 12) months thereafter, in each case as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period referred to in clause (a) (y) above that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Investment Bank” shall have the meaning assigned to such term in
Section 5.02(g).

“Investment Grade Standing” shall have the meaning assigned to such term in
Annex I.

“IRS” shall mean the U.S. Internal Revenue Service.

“Lead Arranger” shall mean Credit Suisse Securities (USA) LLC.

“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01
(other than any such financial institution that has ceased to be a party hereto,
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Acceptance; provided,
that unless the context requires otherwise, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.

“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or security
interest.

“Loan Documents” shall mean this Agreement and each promissory note held by a
Lender pursuant to Section 3.04(e).

 

14



--------------------------------------------------------------------------------

“Loan Exposure” shall mean, with respect to any Lender as of any date of
determination (i) prior to the funding of the Loans, that Lender’s Commitment
and (ii) after the funding of the Loans, the outstanding principal amount of the
Loan of that Lender.

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
this Agreement.

“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole.

“Maturity Date” shall mean the date occurring 364 days after the Funding Date.

“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
April 24, 2014, by and among the Company, Owl Merger Sub, Inc. and Biomet.

“Merger Agreement Representations” shall mean such of the representations made
by or on behalf of Biomet in the Merger Agreement that are material to the
interests of the Lenders, but only to the extent that the Company (or any of its
Affiliates) has the right to terminate its obligations under the Merger
Agreement or the right to elect not to consummate the Acquisition as a result of
a breach of such representations in the Merger Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the gross
cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of
(i) selling expenses (including reasonable broker’s fees or commissions, legal
fees, transfer and similar taxes and the Company’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
asset sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Debt for borrowed money which is secured by the asset sold in
such Asset Sale and which is required to be repaid with such proceeds (other
than any such Debt assumed by the purchaser of such asset); provided, however,
that, if the Company intends to reinvest such proceeds in productive assets of a
kind then used or usable in the business of the Company and its Subsidiaries
within 180 days of receipt of such proceeds, such proceeds shall not constitute
Net Cash Proceeds except to the extent not so used at the end of such 180-day
period, at which time such proceeds shall be deemed to be Net Cash Proceeds; and
(b) with respect to any Debt Offering or Equity Offering, the cash proceeds
thereof, net of all taxes and customary fees, commissions, costs and other
expenses incurred in connection therewith.

 

15



--------------------------------------------------------------------------------

“Offering Document” shall have the meaning assigned to such term in
Section 5.02(g).

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.14(b)).

“Outside Date” shall have the meaning set forth in Section 5.02.

“Participant” shall have the meaning set forth in Section 10.04(f).

“Participant Register” shall have the meaning set forth in Section 10.04(g).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Debt” shall mean (i) Debt of any Group Member to any other Group
Member, (ii) Guarantees by the Company or any Subsidiary of any Debt of any
Subsidiary, (iii) any Debt incurred pursuant to Sale and Leaseback Transactions
permitted under Section 7.03, (iv) Debt of any Subsidiary as an account party in
respect of trade letters of credit, to the extent that such letters of credit
are not drawn upon, (v) Debt assumed in connection with any Investment permitted
under Section 7.08, (vi) Debt secured by any Lien permitted pursuant to
Section 7.02 (b) or (q), (vii) Debt consisting of guarantees of loans made to
officers, directors or employees of any Subsidiary, (viii) unsecured trade
accounts payable and other unsecured current Debt incurred in the ordinary
course of business and not more than 120 days past due (but excluding any Debt
for borrowed money), (ix) any Permitted Receivables Securitization, (x) Debt
with respect to surety, appeal and performance bonds obtained by any Subsidiary
in the ordinary course of business, (xi) Debt incurred under the Revolving
Credit and Term Loan Agreement, (xii) Debt owed in respect of any netting
services, overdrafts and related liabilities arising from treasury, depository
and cash management services or in connection with any automated clearing-house
transfers of funds and (xiii) any replacement, renewal, refinancing or extension
of any Debt referenced above that does not exceed the aggregate principal amount
(plus associated fees and expenses) of the Debt being replaced, renewed,
refinanced or extended (except that accrued and unpaid interest not delinquent
in accordance with its terms may be part of any refinancing pursuant to this
clause) and that otherwise complies with this Agreement.

“Permitted Receivables Securitization” shall mean the incurrence of Debt in
respect of any receivables securitization of the Company or any Subsidiary.

 

16



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any “employee pension benefit plan”, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), subject to the
provisions of Title IV or Section 302 of ERISA or Section 412 of the Code that
is maintained by the Company or any ERISA Affiliate for current or former
employees, or any beneficiary thereof, of the Company or any ERISA Affiliate.

“Prepayment/Reduction Event” shall mean (i) any Debt Offering, (ii) any Equity
Offering and (iii) any Asset Sale.

“Pricing Grid” shall mean the Applicable Margin Pricing Grid set forth in Annex
I.

“Pro Rata Share” shall mean, with respect to each Lender, the percentage
obtained by dividing (a) the Loan Exposure of that Lender by (b) the aggregate
Loan Exposure of all Lenders, in each case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 10.04. .

“Ratings” shall have the meaning assigned to such term in Annex I.

“Recipient” shall mean the Administrative Agent and any Lender, or any
combination thereof (as the context requires).

“Reference Lenders” shall mean Credit Suisse AG and JPMorgan Chase Bank, N.A.

“Refinancing” shall have the meaning set forth in the preamble.

“Register” shall have the meaning set forth in Section 10.04(d).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
trustees, employees, agents, administrators, managers, representatives and
advisors of such Person and of such Person’s Affiliates.

“Reorganization” shall mean with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Required Lenders” shall mean, at any time, Lenders having Loan Exposure
representing at least a majority of the aggregate Loan Exposure at such time.

“Revolving Credit and Term Loan Agreement” shall mean the Credit Agreement dated
as of the date of this Agreement, among the Company, the Subsidiaries party
thereto, the lenders party from time to time thereto and the administrative
agents named therein.

 

17



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which the Company or any Subsidiary leases any property that has
been or is to be sold or transferred by the Company or the Subsidiary to such
Person, other than (i) temporary leases for a term, including renewals at the
option of the lessee, of not more than three years, (ii) leases between the
Company and a Subsidiary or between Subsidiaries, (iii) leases of property
executed by the time of, or within 12 months after the latest of, the
acquisition, the completion of construction or improvement, or the commencement
of commercial operation, of such property and (iv) arrangements pursuant to any
provision of law with an effect similar to that under former Section 168(f)(8)
of the Internal Revenue Code of 1954.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor rating
agency.

“SEC” shall mean the Securities and Exchange Commission.

“Solvent” shall mean, with respect to any Person, that as of the date of
determination (i) the fair value of the assets of such Person at a fair
valuation will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of such Person
will be greater than the amount that will be required to pay the probable
liabilities on its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) such Person will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) such Person will not have an unreasonably small capital with
which to conduct the businesses in which it is engaged as such businesses are
now conducted and proposed to be conducted following the determination date. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability

“Specified Representations” shall mean the representations and warranties set
forth in clause (a) and the second sentence of Section 4.01, clauses (a) and
(b)(i)(B) of Section 4.02 (in each case solely as they relate to the Company’s
entering into and performing its obligations under this Agreement), and Sections
4.03, 4.07, 4.12, 4.13, 4.14, 4.15 and 4.16.

“subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(a) for purposes of Sections 7.03 and 7.06 only, any Person the majority of the
outstanding Voting Stock (or equivalent voting securities of any Person which is
not a corporation) of which is owned, directly or indirectly, by the parent or
one or more subsidiaries of the parent of such Person and (b) for all other
purposes under this Agreement, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

 

18



--------------------------------------------------------------------------------

“Subsidiary” shall mean a subsidiary of the Company.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, additions to tax, penalties or liabilities with respect thereto.

“Transactions” shall mean the execution and delivery by the Borrower of this
Agreement, the performance by the Borrower of its obligations hereunder, the
borrowings made or to be made hereunder and the use of the proceeds thereof.

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the
Eurocurrency Rate and the Alternate Base Rate.

“Undisclosed Administration” shall mean, in relation to a Lender or a Lender
Parent, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease (reduced by the amount of rental obligations of any sublessee of all or
part of the same property) remaining on the date as of which the amount is being
determined, without regard to any renewal or extension options contained in the
lease, discounted at an interest rate determined by the Company at the time of
the consummation of such Sale and Leaseback Transaction as long as such interest
rate is customary for leases of such type.

“Voting Stock” shall mean, as applied to the stock of any corporation, stock of
any class or classes (however designated) having by the terms thereof ordinary
voting power to elect a majority of the members of the board of directors (or
other governing body) of such corporation other than stock having such power
only by reason of the happening of a contingency.

“Wholly Owned Subsidiary” of any Person, shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity are, at the time any determination is
being made, owned by such Person or one or more wholly owned subsidiaries of
such Person or by such Person and one or more wholly owned subsidiaries of such
Person.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or a “Eurocurrency Borrowing”).

 

19



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04. Accounting Terms, GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Company notifies the Administrative Agent that the Company wishes to amend
any covenant in Article VII or any related definition or other financial term
used herein to eliminate the effect of any change in GAAP occurring after the
Effective Date on the operation of such covenant (or if the Administrative Agent
notifies the Company that the Required Lenders wish to amend Article VII or any
related definition or other financial term used herein for such purpose), then
the Company’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Company and the Required Lenders. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under FASB ASC
Topic 825 “Financial Instruments” (or any other financial accounting standard
having a similar result or effect) to value any Debt of the Company or any
Subsidiary at “fair value”, as defined therein.

ARTICLE II

Amount and Terms of the Commitments

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a term loan (each, a “Loan”) to the Borrower on the
Funding Date in a principal amount in Dollars not exceeding its Commitment. The
Company may make only one borrowing under the Commitments. Amounts borrowed
under this Section 2.01 and subsequently repaid or prepaid may not be
reborrowed.

 

20



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments.

(b) The failure of any Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make such Loans as required.

(c) Subject to Section 3.09, (i) each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Company may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(d) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments.

(e) Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Company shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurocurrency Borrowing, not later than 1:30 p.m., New York City time, three
Business Days before the date of the proposed Borrowing, or (b) in the case of
an ABR Borrowing, not later than 12:00 noon, New York City time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit A.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

21



--------------------------------------------------------------------------------

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account of the Borrower to which funds are to
be disbursed, which shall comply with the requirements of Section 3.01.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

ARTICLE III

General Provisions Applicable to Loans

SECTION 3.01. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in Dollars to the account of the Administrative
Agent or an Affiliate thereof, most recently designated by it for such purpose
by notice to the Lenders, by 2:00 p.m., New York City time. The Administrative
Agent will make Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent (or such other account as may be designated by the
Borrower) in New York City. If a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, the
Administrative Agent shall promptly return the amounts so received to the
respective Lenders.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
the proposed time that such Lender’s share of such ABR Borrowing must be made
available to the Administrative Agent pursuant to Section 3.01(a)) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section 3.01 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, or (ii) in the case of
the Borrower, the interest rate on the applicable Borrowing; provided that no
repayment by the Borrower pursuant to this sentence shall be deemed to be a
prepayment for purposes of Section 3.11. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

22



--------------------------------------------------------------------------------

SECTION 3.02. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or Eurocurrency
Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

23



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.

SECTION 3.03. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate upon the making of the Loans on the
Funding Date. Notwithstanding the foregoing, all Commitments shall terminate
immediately and without further action upon the earliest to occur of (i) 5:00
P.M. (New York City time) on the Outside Date and (ii) the date on which the
Merger Agreement terminates in accordance with its terms.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000.

(c) The Company shall notify the Administrative Agent, of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent or an affiliate
thereof shall advise the Lenders of the contents thereof. Each notice delivered
by the Company pursuant to this Section shall be irrevocable; provided that a
notice of termination of any Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other financing
arrangements, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of any Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

(d) On the date of any receipt by the Company or any of its Domestic
Subsidiaries after the Effective Date but on or prior to the Funding Date of Net
Cash Proceeds in respect of any Prepayment/Reduction Event, the Commitments
shall be automatically reduced by the amount of such Net Cash Proceeds.

SECTION 3.04. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of the Loan of such Lender on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain a Register pursuant to
Section 10.04(d) and an account for each Lender in which it shall record (i) the
amount of each Loan made hereunder and any promissory note evidencing such Loan
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or

 

24



--------------------------------------------------------------------------------

to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to paragraphs (b) and (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that the Loan made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable such payee and its assigns.

SECTION 3.05. [Reserved.]

SECTION 3.06. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, and (ii) in the case of prepayment
of an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
a notice of prepayment may state that such notice is conditioned upon the
effectiveness of other financing arrangements, in which case such notice of
prepayment may be revoked (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest.

(c) On each occasion on or after the Funding Date that the Company or any
Domestic Subsidiary receives any Net Cash Proceeds in respect of any
Prepayment/Reduction Event, the Company shall promptly (and in any event within
five Business Days) apply 100% of the Net Cash Proceeds received with respect
thereto to prepay outstanding Loans.

 

25



--------------------------------------------------------------------------------

SECTION 3.07. Fees. (a) The Company agrees to pay to the Administrative Agent,
for the account of and for distribution to each Lender duration fees consisting
of: (i) on the 90th day after the Funding Date, a fee equal to 0.50% of the
aggregate principal amount of the Loans of such Lender outstanding on such date,
due and payable on the Business Day following such 90th day, (ii) on the 180th
day after the Funding Date, a fee equal to 0.75% of the aggregate principal
amount of the Loans of such Lender outstanding on such date, due and payable on
the Business Day following such 180th day, and (iii) on the 270th day after the
Funding Date, a fee equal to 1.00% of the aggregate principal amount of the
Loans of such Lender outstanding on such date, due and payable on the Business
Day following such 270th day; provided, however, that if at the time of the
required payment of any fee provided for in this Section 3.07(a), the Company
does not have Investment Grade Standing, then the amount of such fee shall
increase by 25 Basis Points.

(b) The Company agrees to pay to the Administrative Agent, for its own account,
the administrative and other fees separately agreed upon between the Company and
the Administrative Agent (collectively, the “Administrative Fees”).

(c) The Company agrees to pay to the Administrative Agent, for the account of
and for distribution to each Lender a funding fee equal to 0.60% of the
aggregate principal amount of the Loans of such Lender funded on the Funding
Date, due and payable on the Funding Date; provided, however, that if at the
time of the required payment of the fee provided for in this Section 3.07(c),
the Company does not have Investment Grade Standing, then the amount of such fee
shall increase by 15 Basis Points.

(d) The Company agrees to pay to the Administrative Agent, for distribution to
each Lender ticking fees for the period from and including July 23, 2014 to but
excluding the Funding Date or earlier termination in full of the Commitments
equal to the daily aggregate amount of the Commitments during such period
multiplied by 0.175%, such ticking fees to be calculated on the basis of a
360-day year and the actual number of days elapsed and to be payable quarterly
in arrears on the last day of March, June, September and December of each year,
commencing on September 30, 2014, and upon the termination of the Commitments
(including on the Funding Date). Notwithstanding the foregoing, for any period
during which the ticking fee provided for in this Section 3.07(d) accrues that
the Company does not have Investment Grade Standing, such ticking fee shall be
0.25% per annum.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
duration fees, funding fees and ticking fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

SECTION 3.08. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin; provided that
the Applicable Margin will increase by 25 Basis Points on the 90th day after the
Funding Date and by an additional 25 Basis Points every 90 days thereafter.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin; provided that the Applicable Margin will increase by
25 Basis Points on the 90th day after the Funding Date, on the 180th day after
the Funding Date and on the 270th day after the Funding Date.

 

26



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.0% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at time
when the Alternate Base Rate is based on clause (a) of the first sentence of the
definition of Alternate Base Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 3.09. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent shall have determined (which determination shall be
made in good faith and shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Eurocurrency Rate for
such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowing, then the other
Type of Borrowings shall be permitted.

 

27



--------------------------------------------------------------------------------

SECTION 3.10. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except for any such reserve requirement which is
reflected in the Adjusted Eurocurrency Rate);

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan) by an amount deemed by such
Lender or other Recipient to be material or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender or other
Recipient to be material, then the applicable Borrower will pay to such Lender
or other Recipient such additional amount or amounts as will compensate such
Lender or other Recipient for such additional costs actually incurred or
reduction actually suffered.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section and setting forth in reasonable detail the manner in which
such amount or amounts shall have been determined, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender or
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

28



--------------------------------------------------------------------------------

SECTION 3.11. Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurocurrency Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 3.06(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 3.14, then, in any such event, the applicable Borrower shall compensate
each Lender for the out-of-pocket loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
present value of the excess, if any, of (i) its cost of obtaining the funds for
the Loan being paid, prepaid, refinanced or not borrowed (assumed to be the
Eurocurrency Rate applicable thereto) for the period from the date of such
payment, prepayment, refinancing or failure to borrow or refinance to the last
day of the Interest Period for such Loan (or, in the case of a failure to borrow
or refinance the Interest Period for such Loan which would have commenced on the
date of such failure) over (ii) the amount of interest (as reasonably determined
by such Lender) that would be realized by such Lender in reemploying the funds
so paid, prepaid or not borrowed or refinanced for such period or Interest
Period, as the case may be. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section and
setting forth in reasonable detail the manner in which such amount or amounts
shall have been determined shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof. The
obligations of the Borrower under this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

SECTION 3.12. Taxes. (a) Any and all payments to the Lenders or the
Administrative Agent hereunder by or on behalf of the Borrower shall be made
free and clear of and without deduction for any and all current or future Taxes,
except as required by applicable law. If under any applicable law the Borrower
shall be required to deduct any Indemnified Tax from or in respect of any sum
payable hereunder to any Recipient, (i) the sum payable shall be increased by
the amount (an “Additional Amount”) necessary so that after making all required
deductions (including deductions applicable to Additional Amounts payable under
this Section 3.12) such Recipient shall receive an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay to the relevant Governmental Authority
in accordance with applicable law any Other Taxes.

 

29



--------------------------------------------------------------------------------

(c) The Borrower shall indemnify each Lender (or Participant) and the
Administrative Agent for the full amount of Indemnified Taxes paid by such
Lender (or Participant) or the Administrative Agent, as the case may be, and any
liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability prepared by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, and setting forth in reasonable detail the
manner in which such amount shall have been determined, absent manifest error,
shall be final, conclusive and binding for all purposes. Such indemnification
shall be made within 30 days after the date such Lender or the Administrative
Agent, as the case may be, makes written demand therefor, which written demand
shall be made within 60 days of the date such Lender or the Administrative Agent
receives written demand for payment of such Indemnified Taxes from the relevant
Governmental Authority.

(d) Each Lender shall severally indemnify the Administrative Agent, within 30
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that no Borrower has already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(g) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent, absent manifest error, shall be
final, conclusive and binding for all purposes. Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) If a Lender (or Participant) or the Administrative Agent receives a refund,
which in its reasonable judgment is in respect of any Indemnified Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid Additional Amounts pursuant to this Section 3.12, it shall
within 30 days from the date of such receipt pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or Additional
Amounts paid, by the Borrower under this Section 3.12 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
of such Lender (or Participant) or the Administrative Agent and without interest
(other than interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that the Borrower, upon the request of such
Lender (or Participant) or the Administrative Agent, agrees to repay the amount
paid over to the Borrower (plus penalties, interest or other charges) to such
Lender (or Participant) or the Administrative Agent in the event such Lender (or
Participant) or the Administrative Agent is required to repay such refund to
such Governmental Authority.

(f) As soon as practicable after the date of any payment of Indemnified Taxes by
the Borrower to the relevant Governmental Authority, the Borrower shall deliver
to the Administrative Agent at its address referred to in Section 10.01, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing payment thereof.

 

30



--------------------------------------------------------------------------------

(g) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 3.12 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(h) Each Lender (or Participant) that is not a United States person as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent two copies of either (i) an IRS
Form W-8BEN, W-8BEN-E or W-8ECI or any subsequent or substitute versions thereof
or successors thereto or (ii) in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” a IRS Form W-8BEN or
W-8BEN-E, or any subsequent or substitute versions thereof or successors thereto
(and, if such Non-U.S. Lender delivers a IRS Form W-8BEN or W-8BEN-E pursuant to
this clause (ii), a certificate representing that such Non-U.S. Lender is not a
bank for purposes of Section 881(c)(3)(A) of the Code, is not a 10 percent
shareholder (within the meaning of Section 881(c)(3)(B) of the Code) of the
Company and is not a controlled foreign corporation related to the Company
(within the meaning of Section 881(c)(3)(C) of the Code)), in each case properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax on payments by the
Company under this Agreement. Each Lender (or Participant) that is a U.S. person
as defined in Section 7701(a)(30) of the Code shall deliver to the Company and
the Administrative Agent two copies of IRS Form W-9, or any subsequent or
substitute versions thereof or successors thereto, certifying that such Lender
(or Participant) is entitled to a complete exemption from U.S. Federal backup
withholding tax on payments made pursuant to this Agreement. Such forms shall be
delivered by each Lender on or before the date it becomes a party to this
Agreement (or, in the case of a Participant, on or before the date such
Participant becomes a Participant hereunder) and on or before the date, if any,
such Lender changes its applicable lending office by designating a different
lending office (a “New Lending Office”), unless each of the applicable lending
office prior to such designation and the New Lending Office are located within
the United States. In addition, each Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Lender. Notwithstanding any other provision of this Section 3.12(h), a Lender
shall not be required to deliver any form pursuant to this Section 3.12(h) that
such Lender is not legally able to deliver.

(i) A Lender (or Participant) that is entitled to an exemption from or reduction
of non-U.S. withholding tax under the law of the jurisdiction in which the
Borrower (other than the Company) is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement, shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate, provided that such Lender (or Participant) is legally entitled to
complete, execute and deliver such documentation and in such Lender’s reasonable
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender (or Participant).

 

31



--------------------------------------------------------------------------------

(j) If a payment made to a Lender (or Participant) under any Loan Document would
be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender (or
Participant) were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the applicable Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (j), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

(k) The Borrower shall not be required to indemnify any Lender, or to pay any
Additional Amounts to any Lender, in respect of any withholding Tax pursuant to
paragraph (a) or (c) above to the extent that (i) the obligation to withhold
amounts with respect to such withholding tax was in effect and would apply to
amounts payable to such Lender on the date such Lender became a party to this
Agreement (or, in the case of a Participant, on the date such Participant became
a Participant hereunder) or, with respect to payments to a New Lending Office,
the date such Lender designated such New Lending Office with respect to a Loan;
provided, however, that this clause (i) shall not apply to any Lender (or
Participant) if the assignment, participation, transfer or designation of a New
Lending Office was made at the request of the Borrower; and provided further,
however, that this clause (i) shall not apply (x) to the extent the indemnity
payment or Additional Amounts any Lender (or Participant) would be entitled to
receive (without regard to this clause (i)) do not exceed the indemnity payment
or Additional Amounts that the Lender (or Participant) making the assignment,
participation, transfer or designation of such New Lending Office would have
been entitled to receive in the absence of such assignment, participation,
transfer or designation or (y) to the extent the obligation to withhold such
amounts is an obligation of, or an obligation in respect of payments made by,
any Affiliate of the Company, or (ii) the obligation to pay such Additional
Amounts would not have arisen but for a failure by such Lender (or Participant)
to comply with the provisions of paragraph (h), (i) or (j) of this Section 3.12.

(l) Any Lender (or Participant) claiming any indemnity payment or Additional
Amounts payable pursuant to this Section 3.12 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Borrower or to change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such indemnity
payment or Additional Amounts that may thereafter accrue and would not, in the
sole determination of such Lender (or Participant), be otherwise disadvantageous
to such Lender (or Participant).

(m) Nothing contained in this Section 3.12 shall require any Lender (or
Participant) or the Administrative Agent to make available any of its Tax
returns (or any other information that it deems to be confidential or
proprietary).

 

32



--------------------------------------------------------------------------------

SECTION 3.13. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 3.10,
3.11 or 3.12, or otherwise) prior to 3:00 p.m., New York City time at the place
of payment, on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices referred
to in Section 10.01, or such other location as the Administrative Agent shall
designate from time to time, except that payments pursuant to Sections 3.10,
3.11 or 3.12 and 10.05 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans than the proportion received by any other
Lender participating in such Loan, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of such other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

33



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Applicable Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lenders with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 3.01(b), 3.12(d) or 3.12(e), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 3.14. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 3.10, or if the Borrower is required to pay
any Additional Amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.12, then such Lender shall use
reasonable efforts to file any certificate or document requested by the
applicable Borrower (consistent with legal and regulatory restrictions), to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such filing,
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.10 or 3.12, as the case may be, in the future and (ii) would not
otherwise be disadvantageous to such Lender.

(b) If (i) any Lender requests compensation under Section 3.10, (ii) the
Borrower is required to pay any Additional Amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.12,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender refuses to
consent to any amendment, waiver or other modification of this Agreement
requested by the Company that requires the consent of a greater percentage of
the Lenders than the Required Lenders and such amendment, waiver or other
modification is consented to by the Required Lenders, then, in each case, the
Company may, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment and, in the case of clause (iv) above, provides its
consent to such requested amendment, waiver, or other modification of this
Agreement); provided that (1) the Company shall have received the prior written
consent of the Administrative Agent which consent shall not unreasonably be
withheld or delayed, (2) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including any
amounts under Section 3.11),

 

34



--------------------------------------------------------------------------------

from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (3) in
the case of any such assignment resulting from a claim for compensation under
Section 3.10 or payments required to be made pursuant to Section 3.12, such
assignment will result in a reduction in such compensation or payments.

SECTION 3.15. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) ticking fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 3.07(d); and

(b) the Loan Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders or any other requisite Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.07); provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 10.07, require the consent of such
Defaulting Lender in accordance with the terms hereof.

ARTICLE IV

Representations and Warranties

The Company represents and warrants to each of the Lenders and each of the
Administrative Agent that, as of the Effective Date and the Funding Date (and
with the understanding that the accuracy of only the Specified Representations
in this Article IV shall be conditions to the making of the Loans on the Funding
Date):

SECTION 4.01. Organization; Powers. The Borrower (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted and (c) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not result in a Material Adverse Effect. The Borrower has the
corporate power and authority to execute and deliver this Agreement, to perform
its obligations under this Agreement and to borrow hereunder.

SECTION 4.02. Authorization. The Transactions (a) are within the Borrower’s
corporate powers and have been duly authorized by all requisite corporate action
and (b) do not (i) violate (A) any provision of any law, statute, rule or
regulation (including, without limitation, the Margin Regulations), (B) any
provision of the certificate of incorporation or other constitutive documents or
by-laws of the Company, (C) any order of any Governmental Authority or (D) any
provision of any indenture, agreement or other instrument to which the Company
or any Subsidiary is a party or by which it or any of its property is or may be
bound, (ii) conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both)

 

35



--------------------------------------------------------------------------------

a default under any such indenture, agreement or other instrument or
(iii) result in the creation or imposition of any lien upon any property or
assets of the Company or any Subsidiary other than, in the case of
clauses (i)(A), (i)(C), (i)(D), (ii) and (iii), any such violations, conflicts,
breaches, defaults or liens that, individually or in the aggregate, would not
have a Material Adverse Effect.

SECTION 4.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document
constitutes or, when executed and delivered, will constitute, a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms
(subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity)).

SECTION 4.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority is
required in connection with the Transactions except such as have, or on or prior
to the Funding Date will have, been obtained or made and are in full force and
effect or except for the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect.

SECTION 4.05. Financial Statements; No Material Adverse Effect. (a) The Company
has heretofore furnished to the Administrative Agent and the Lenders its
consolidated balance sheet and statements of income, stockholders’ equity and
cash flows as of and for the fiscal year ended December 31, 2013, reported on by
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.

(b) The Company has heretofore delivered to the Administrative Agent and the
Lenders its unaudited pro forma consolidated balance sheet and statements of
income, stockholders’ equity and cash flows as of and for the 12-month period
ended March 31, 2014, prepared giving effect to the Transactions and the
Acquisition as if they had occurred, with respect to such balance sheet, on such
date and, with respect to such other financial statements, on the first day of
the 12-month period ending on such date. Such pro forma financial statements
have been prepared in good faith by the Company, based on assumptions believed
by the Company on the date thereof to be reasonable, accurately reflect, in all
material respects, all adjustments required to be made to give effect to the
Transactions and the Acquisition and present fairly, in all material respects,
on a pro forma basis the estimated consolidated financial position of the
Company and its consolidated Subsidiaries as of such date and for such period,
assuming that the Transactions and the Acquisition had actually occurred at such
date or at the beginning of such period, as the case may be.

(c) Since December 31, 2013, there has been no material adverse effect on the
business, operations, properties or financial condition of the Company and its
Subsidiaries, taken as a whole.

 

36



--------------------------------------------------------------------------------

SECTION 4.06. Litigation, Compliance with Laws. (a) There are no actions,
proceedings or investigations filed or (to the knowledge of the Company)
threatened against the Company or any Subsidiary in any court or before any
Governmental Authority or arbitration board or tribunal which question the
validity or legality of this Agreement, the Transactions or any action taken or
to be taken pursuant to this Agreement and no order or judgment has been issued
or entered restraining or enjoining the Company from the execution, delivery or
performance of this Agreement nor is there any other action, proceeding or
investigation filed or (to the knowledge of the Company) threatened against the
Company or any Subsidiary in any court or before any Governmental Authority or
arbitration board or tribunal as to which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, would be reasonably
likely to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would be
reasonably likely to result in a Material Adverse Effect.

SECTION 4.07. Federal Reserve Regulations. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.

SECTION 4.08. Taxes. The Company and the Subsidiaries have filed or caused to be
filed all Federal and material state, local and foreign Tax returns which are
required to be filed by them, and have paid or caused to be paid all material
Taxes required to have been paid by them, other than (i) any Taxes or
assessments the validity of which is being contested in good faith by
appropriate proceedings, and with respect to which appropriate accounting
reserves have, to the extent required by GAAP, been set aside or (ii) where such
failure to file or pay could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 4.09. Employee Benefit Plans. The present aggregate value of accumulated
benefit obligations of each Plan and each foreign employee pension benefit plan
required to be funded (based on those assumptions used for disclosure of such
obligations in corporate financial statements in accordance with GAAP) did not,
as of the most recent statements available, exceed the aggregate value of the
assets for each plan by an amount in the aggregate for all such plans that would
reasonably be expected to have a Material Adverse Effect. Except as would not
individually or in the aggregate be reasonably expected to have a Material
Adverse Effect, (a) no ERISA Termination Event has occurred and (b) each Plan
has been established and administered in accordance with its terms and in
compliance with the applicable provisions of ERISA, the Code and other
applicable laws, rules and regulations.

SECTION 4.10. Environmental and Safety Matters. Other than exceptions to any of
the following that would not in the aggregate have a Material Adverse Effect:
(a) the Company and the Subsidiaries comply and have complied with all
applicable Environmental and Safety Laws; (b) there are and have been no
Hazardous Substances at any property owned, leased or operated by the Company
now or in the past, or at any other location, that could reasonably be expected
to result in liability of the Company or any Subsidiary under any Environmental
and Safety Law or result in costs to any of them arising out of any
Environmental and Safety Law; (c) there are no past, present, or, to the
knowledge of the Company and the

 

37



--------------------------------------------------------------------------------

Subsidiaries, anticipated future events, conditions, circumstances, practices,
plans, or legal requirements that could reasonably be expected to prevent the
Company or any of the Subsidiaries from, or increase the costs to the Company or
any of the Subsidiaries of, complying with applicable Environmental and Safety
Laws or obtaining or renewing all material permits, approvals, authorizations,
licenses or permissions required of any of them pursuant to any such law; and
(d) neither the Company nor any of the Subsidiaries has retained or assumed, by
contract or operation of law, any liability, fixed or contingent, under any
Environmental and Safety Law.

SECTION 4.11. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
that are material to the business of the Company and its Subsidiaries taken as a
whole, except where the failure to have such title or interests, as applicable,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Each of the Company and its Subsidiaries owns, is licensed to use, or
otherwise has the right to use, all trademarks, tradenames, copyrights, patents
and other intellectual property that are material to the business of the Company
and its Subsidiaries taken as a whole, and the use thereof by the Company and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 4.12. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 4.13. Solvency. The Company and its Subsidiaries, on a consolidated
basis, are and, upon the incurrence of the Loans and the consummation of the
Transactions and the Acquisition to occur on the Funding Date, will be Solvent.

SECTION 4.14. Foreign Corrupt Practices Act. Other than as could not reasonably
be expected to have a Material Adverse Effect, none of the Company or any of its
Subsidiaries nor, to the knowledge of the Company, any of their respective
senior officers or directors or any other Person acting on behalf of the Company
or any of its Subsidiaries has (i) made or offered to make or received any
direct or indirect payments in violation of any applicable law (including the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010), including any
contribution, payment, commission, rebate, promotional allowance or gift of
funds or property or any other economic benefit or thing of value to or from any
employee, official or agent of any Governmental Authority where either the
contribution, payment, commission, rebate, promotional allowance, gift or other
economic benefit or thing of value, or the purpose thereof, was illegal under
any applicable law (including the United States Foreign Corrupt Practices Act),
or (ii) provided or received any product or services in violation of any
applicable law (including the U.S. Foreign Corrupt Practices Act and the U.K.
Bribery Act 2010).

 

38



--------------------------------------------------------------------------------

SECTION 4.15. OFAC. Other than as could not reasonably be expected to have a
Material Adverse Effect, none of the Company or any of its Subsidiaries nor, to
the knowledge of the Company, any of their respective senior officers, directors
or other employees is the subject of any sanctions administered by the Office of
Foreign Assets Control of the United States Department of the Treasury. No part
of the proceeds of the Loans will be used directly or, to the knowledge of the
Company, indirectly in any manner that would result in a violation of any such
sanctions.

SECTION 4.16. USA PATRIOT Act. The Company and each of its Subsidiaries is in
compliance in all material respects with the USA PATRIOT Act.

ARTICLE V

Conditions

SECTION 5.01. Effective Date. The Credit Agreement shall become effective upon
the satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, with a counterpart or copy for
each Lender, such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the authorization of the Transactions and other legal
matters relating to the Borrower, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any Loan Document.

(d) The Administrative Agent (or its counsel) shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) from White & Case LLP, U.S. counsel for the Company,
substantially in the form of Exhibit C and covering such other matters relating
to the Company or the Loan Documents as the Administrative Agent or the Lenders
shall reasonably request. The Company hereby requests such counsel to deliver
such opinion.

(e) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

 

39



--------------------------------------------------------------------------------

SECTION 5.02. Conditions to Funding Date. The obligation of each Lender to make
Loans on the Funding Date (which date shall in no event be later than April 24,
2015, as such date may be extended in accordance with Section 9.1(a)(ii) of the
Merger Agreement as in effect on the date hereof (the “Outside Date”)) is
subject to the satisfaction of the following conditions:

(a) The Acquisition and the Transactions shall be consummated prior to or
simultaneously with the Funding Date in accordance with the terms of the Merger
Agreement without any amendment, waiver or other modification thereof that is
material and adverse to the Lenders or the Lead Arranger without the Lead
Arranger’s prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned); provided that (i) increases in purchase price if funded
with common or other equity reasonably satisfactory to the Lead Arranger shall
not be deemed to be materially adverse to the interests of the Lenders or the
Lead Arranger and shall not require the consent of the Lead Arranger,
(ii) decreases in purchase price pursuant to any purchase price or similar
adjustment provisions set forth in the Merger Agreement or any decrease of the
purchase price applied to the Loans or the term loans issued under the Revolving
Credit and Term Loan Agreement (as determined by the Company) or pro rata
between the Loans and the term loans issued under the Revolving Credit and Term
Agreement, on the one hand (allocated between the two as determined by the
Company) and the equity consideration, on the other hand, shall be deemed to be
not materially adverse to the interests of the Lenders or the Lead Arranger and
(iii) any amendment, waiver or other modification to Section 5.4 of the Merger
Agreement or the definition of “Company Material Adverse Effect” in the Merger
Agreement shall be deemed to be materially adverse to the interests of the
Lenders and the Lead Arranger.

(b) The Administrative Agent shall have received (a)(i) GAAP audited
consolidated balance sheets and related statements of comprehensive income, and
cash flows of the Company and (ii) GAAP audited consolidated balance sheets and
related statements of operations and comprehensive income, and cash flows of
Biomet, in each case for the last three fiscal years of the Company or Biomet
(as the case may be) to have been completed at least 90 days prior to the
Funding Date, and (b)(i) GAAP unaudited consolidated balance sheets and related
statements of comprehensive income, and cash flows of the Company and (ii) GAAP
unaudited consolidated balance sheets and related statements of operations and
comprehensive income, and cash flows of Biomet, in each case for each subsequent
fiscal quarter of the Company or Biomet (as the case may be) ended at least 45
days before the Funding Date. The Administrative Agent hereby acknowledges
receipt of all such information for all relevant periods ended on or prior to
March 31, 2014.

(c) The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of comprehensive
income of the Company as of and for the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period for which
financial statements have been delivered pursuant to paragraph (b) above,
prepared after giving effect to the Transactions and the Acquisition as if the
Transactions and the Acquisition had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
other financial statements).

(d) The Administrative Agent shall have received a certificate of the Company in
the form of Exhibit E hereto executed by its chief financial officer certifying
that the Company and its subsidiaries, on a consolidated basis after giving
effect to the Transactions and the Acquisition, are Solvent.

 

40



--------------------------------------------------------------------------------

(e) The Merger Agreement Representations shall be true and correct, and the
Specified Representations shall be true and correct in all material respects, in
each case, on and as of the date of the Funding Date, except to the extent such
representations and warranties expressly relate to an earlier or later date, in
which case such representations and warranties shall have been true, correct and
complete (in the case of the Specified Representations, in all material
respects) on and as of such earlier date, and the Administrative Agent shall
have received a certificate signed by the President, a Vice President or a
Financial Officer of the Company confirming the foregoing.

(f) The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.

(g) One or more investment banks reasonably satisfactory to the Lead Arranger
(collectively, the “Investment Bank”) shall have been engaged to publicly sell
or privately place the Notes, and the Lead Arranger and the Investment Bank each
shall have received a complete printed preliminary prospectus or preliminary
offering memorandum or preliminary private placement memorandum (collectively,
an “Offering Document”) suitable for use in a customary “road show” relating to
the Notes, which contains all financial statements and other data to be included
therein (including all audited financial statements, all unaudited financial
statements (which shall have been reviewed by the independent accountants for
the Company and Biomet, as applicable, as provided in the procedures specified
by the Public Company Accounting Oversight Board in AU 722) and all appropriate
pro forma financial statements, in each case, required by, prepared in
accordance with, or reconciled to, GAAP and prepared in accordance with
Regulation S-X under the Securities Act of 1933, as amended), and such other
data (including selected financial data) that the SEC would require in a
registered offering of the Notes or that would be necessary for the Investment
Bank to receive customary “comfort” (including “negative assurance” comfort)
from independent accountants in connection with the offering of the Notes and
the Investment Bank shall have received a customary comfort letter (which shall
provide “negative assurance” comfort), which may be in draft form if any such
Notes are then proposed to be issued but have not yet been issued, from the
independent accountants for the Company and Biomet (and any predecessor
accountant or acquired company accountant to the extent financial statements of
the Company and Biomet or any acquired company audited or reviewed by such
accountants are or would be included in any Offering Document).

(h) The Effective Date shall have occurred.

(i) The Company shall have paid all fees, expenses and other amounts payable by
it under the commitment letter related to the Commitments and the related fee
letters on or prior to the Funding Date to the extent such amounts are invoiced
at least one Business Day prior to the Funding Date.

 

41



--------------------------------------------------------------------------------

SECTION 5.03. Actions prior to the Funding Date. Prior to the date on which the
Commitments terminate in accordance with Section 3.03 and notwithstanding
anything set forth in this Agreement or otherwise to the contrary (including
whether any condition to the occurrence of the Effective Date may subsequently
be determined not to have been satisfied or that any representation given as a
condition thereof or otherwise was incorrect or any failure by the Borrower to
comply with the covenants in Articles VI and VII prior to the funding of the
Loans on the Funding Date), except as set forth in Section 3.03, neither the
Administrative Agent nor any Lender or any other person shall be entitled to:

(a) cancel any of its Commitments (except as set forth in Section 3.03) to the
extent to do so would prevent, limit or delay the making of a Loan;

(b) rescind, terminate or cancel this Agreement or any of its Commitments
hereunder or exercise any right or remedy or make or enforce any claim under the
Loan Documents or otherwise it may have to the extent to do so would prevent,
limit or delay the making of its Loan;

(c) refuse to participate in making its Loan; or

(d) exercise any right of set off or counterclaim in respect of its Loan to the
extent to do so would prevent, limit or delay the making of its Loan.

Notwithstanding anything set forth in this Agreement to the contrary, without
limiting the provisions of Section 5.02, any failure by the Borrower to comply
with Article VI or VII prior to the funding of the Loans on the Funding Date
shall not constitute a breach of this Agreement, and the Administrative Agent
and the Lenders shall have no rights or remedies with respect thereto; provided,
that after the funding of the Loans on the Funding Date, the Lenders shall have
all rights and remedies pursuant to Article VIII with respect to any such
non-compliance notwithstanding that they were not available prior to such date
as a result of this Section 5.03.

ARTICLE VI

Affirmative Covenants

The Company covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any fees or any other amounts payable hereunder shall be
unpaid, unless the Required Lenders shall otherwise consent in writing, it will,
and will cause each of the Subsidiaries to, on and after the Effective Date:

SECTION 6.01. Existence. Do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate, partnership and/or limited
liability company existence and its rights and franchises that are material to
the business of the Company and its Subsidiaries as a whole, except as expressly
permitted under Section 7.01 or 7.06 and except, in the case of any Subsidiary,
where the failure to do so would not result in a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

SECTION 6.02. Business and Properties. Comply in all respects with all
applicable laws, rules, regulations and orders of any Governmental Authority
(including Environmental and Safety Laws and ERISA), whether now in effect or
hereafter enacted except instances that could not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect; and at all times maintain
and preserve all property material to the conduct of the business of the Company
and its Subsidiaries as a whole and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so would not
result in a Material Adverse Effect.

SECTION 6.03. Financial Statements, Reports, Etc. Furnish to the Administrative
Agent for distribution to each Lender (except in the case of the materials
required by paragraphs (d) below, which shall only be furnished to the
Administrative Agent):

(a) within 105 days after the end of each fiscal year, its annual report on
Form 10-K as filed with the SEC, including its consolidated balance sheet and
the related consolidated earnings statement showing its consolidated financial
condition as of the close of such fiscal year and the consolidated results of
its operations during such year, all audited by PricewaterhouseCoopers LLP or
other independent certified public accountants of recognized national standing
selected by the Company and accompanied by an opinion of such accountants to the
effect that such consolidated financial statements fairly present the Company’s
financial condition and results of operations on a consolidated basis in
accordance with GAAP;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year, its quarterly report on Form 10-Q as filed with the SEC,
including its unaudited consolidated balance sheet and related consolidated
earnings statement, showing its consolidated financial condition as of the close
of such fiscal quarter and the consolidated results of its operations during
such fiscal quarter and the then elapsed portion of the fiscal year (and each
delivery of such statements shall be deemed a representation that such
statements fairly present the Company’s financial condition and results of
operations on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes);

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) demonstrating in
reasonable detail calculation of the covenant set forth in Section 7.04 as of
the last day of the period covered by such financial statements;

(d) promptly after the same become publicly available, copies of all reports on
Form 8-K filed by it with the SEC, or any Governmental Authority succeeding to
any of or all the functions of the SEC, or copies of all reports distributed to
its shareholders, as the case may be; and

(e) promptly, from time to time, such other information as any Lender shall
reasonably request through the Administrative Agent, including any additional
information relating to the Consolidated Transaction Costs and Consolidated Cost
Savings referred to in

 

43



--------------------------------------------------------------------------------

clauses (h) and (i), respectively, in the definition of the term “Consolidated
EBITDA” (it being understood that the Company shall not be required to provide
any information or documents which are subject to confidentiality provisions the
nature of which prohibit such disclosure).

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered on the date on which the Company provides notice (reasonably
identifying where the applicable disclosure may be obtained) to the
Administrative Agent that such information has been posted on the Company’s
website on the internet at www.zimmer.com, or on the SEC’s website on the
internet at www.sec.gov or at another website identified in such notice and
accessible by the Lenders without charge.

SECTION 6.04. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers (which may include captive
insurers), and maintain such other insurance or self insurance (including
product liability insurance), to such extent and against such risks, including
fire and other risks insured against by extended coverage, as is customary with
companies similarly situated and in the same or similar businesses.

SECTION 6.05. Obligations and Taxes. Pay and discharge promptly when due all
material Taxes, assessments and governmental charges imposed upon it or upon its
income or profits or in respect of its property, in each case before the same
shall become delinquent or in default and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings and adequate reserves with respect thereto shall, to the
extent required by GAAP, have been set aside.

SECTION 6.06. Litigation and Other Notices. Give the Administrative Agent
written notice of the following within ten Business Days after any executive
officer of the Company obtains knowledge thereof:

(a) the filing or commencement of any action, suit or proceeding which the
Company reasonably expects to result in a Material Adverse Effect;

(b) any Event of Default or Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto; and

(c) any change in any of the Ratings.

provided, that in each case the Company shall not be required to provide
separate notice of any event disclosed in any report promptly filed with the SEC
if the Company has provided notice to the Administrative Agent in accordance
with the last paragraph of Section 6.03 as long as the Company has provided
notice reasonably identifying where the applicable disclosure may be obtained to
the Administrative Agent that such information has been posted.

SECTION 6.07. Books and Records. (a) Keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and (in the presence of officers of the
Borrower, whether

 

44



--------------------------------------------------------------------------------

by phone or in person) its independent accountants (in each case subject to the
Company’s obligations under applicable confidentiality provisions), all at such
reasonable times and as often as reasonably requested, all at the expense of the
applicable Lenders; provided that during the continuation of any Default (x) any
expense of the Lenders in connection with the foregoing shall be for the account
of the Company and (y) Lenders shall be permitted to discuss the affairs,
finances and condition of the Company and its Subsidiaries without officers of
the Borrower being present.

SECTION 6.08. Use of Proceeds. All proceeds of the Loans shall be used solely
for the purposes referred to in the recitals of this Agreement.

ARTICLE VII

Negative Covenants

The Company covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan or any fees or any other amounts payable hereunder shall be
unpaid, unless the Required Lenders shall otherwise consent in writing, it will
not, and will not permit any of the Subsidiaries to, on and after the Effective
Date:

SECTION 7.01. Consolidations, Mergers, and Sales of Assets. (a) Consolidate or
merge with or into any other Person or liquidate, wind up or dissolve (or suffer
any liquidation or dissolution) or (b) sell, or otherwise transfer (in one
transaction or a series of transactions), or permit any Subsidiary to sell, or
otherwise transfer (in one transaction or a series of transactions), all or
substantially all of the assets of the Company and the Subsidiaries, taken as a
whole, to any other Person; provided that (i) the Company may merge or
consolidate with another Person if the Company is the corporation surviving such
merger or consolidation, (ii) a Subsidiary may merge or consolidate with another
Person if (A) the Company is the surviving corporation if the Company is a party
to such merger or consolidation or (B) the survivor of such merger or
consolidation (in the event that it is not the Subsidiary) shall assume all of
the payment and performance obligations of such Subsidiary on terms reasonably
satisfactory to the Administrative Agent and (iii) immediately after giving
effect to any such merger or consolidation, no Default or Event of Default shall
have occurred and be continuing; provided, however, that the foregoing
restrictions of this Section 7.01 shall not apply to transactions permitted
under Section 7.06 or 7.08.

SECTION 7.02. Liens. Create, assume or suffer to exist any Lien upon any
property, except that the foregoing shall not prevent the Company or any
Subsidiary from creating, assuming or suffering to exist any of the following
Liens:

(a) Liens existing on the Effective Date and set forth on Schedule 7.02 hereof;

(b) any Lien existing on property owned or leased by any Person at the time it
becomes a Subsidiary, provided that such Lien was not created in anticipation of
such person becoming a Subsidiary;

 

45



--------------------------------------------------------------------------------

(c) any Lien existing on property at the time of the acquisition thereof by the
Company or any Subsidiary, provided that such Lien was not created in
anticipation of such acquisition;

(d) Liens on property acquired, constructed or improved by the Company or any
Subsidiary; provided that the Debt secured thereby does not exceed 80% of the
cost of acquiring, constructing or improving such property and such Liens do not
apply to any other property of the Company or any Subsidiary;

(e) Liens on receivables and the proceeds thereof securing any Permitted
Receivables Securitization;

(f) any Liens securing Debt of a Subsidiary owing to the Company or to another
Subsidiary;

(g) Liens for taxes, assessments or governmental charges or levies not yet due
or that are being contested in good faith by appropriate proceedings; provided
that adequate reserves with respect thereto are maintained on the books of the
Company or its Subsidiaries, as the case may be, in conformity with GAAP;

(h) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not more than
60 days delinquent in accordance with their terms or that are being contested in
good faith by appropriate proceedings;

(i) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(j) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(k) easements, rights-of-way, restrictions, licenses, reservations, utility
easements and other similar encumbrances imposed by law or incurred in the
ordinary course of business that, do not materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of the Company and its Subsidiaries, considered as a whole;

(l) any interest or title of a lessor under any lease entered into by the
Company or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(m) attachment or judgment Liens in respect of judgments or decrees that have
been vacated, discharged or stayed within 30 days from the entry thereof; and
attachment or judgment Liens in respect of judgments or decrees that have been
bonded pending appeal within 30 days from the entry thereof and which do not
exceed $150,000,000 in the aggregate;

 

46



--------------------------------------------------------------------------------

(n) Liens arising from precautionary U.C.C. financing statement filings with
respect to operating leases or consignment arrangements entered into by the
Company or any Subsidiary in the ordinary course of business;

(o) customary Liens in favor of a banking institution arising by operation of
law encumbering deposits (including the right of set-off) held by such banking
institutions incurred in the ordinary course of business and that are within the
general parameters customary in the banking industry;

(p) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in clauses (a) through
(o) above, so long as the principal amount of the Debt or other obligations
secured thereby does not exceed the principal amount of Debt or obligations so
secured at the time of such extension, renewal or replacement (except that,
where an additional principal amount of Debt is incurred to provide funds for
the completion of a specific project, the additional principal amount, and any
related financing costs, may be secured by the Lien as well) and such Lien is
limited to the same property subject to the Lien so extended, renewed or
replaced (and improvements on such property); and

(q) any Lien not permitted by clauses (a) through (p) above securing Debt which,
together with the aggregate outstanding principal amount of all other Debt of
the Company and its Subsidiaries which would otherwise be subject to the
foregoing restrictions and the aggregate Value of their existing Sale and
Leaseback Transactions which would be subject to the restrictions of
Section 7.02 but for this clause (q), does not at any time exceed 10% of
Consolidated Net Tangible Assets.

SECTION 7.03. Limitation on Sale and Leaseback Transactions. Enter into any Sale
and Leaseback Transaction, or permit any Subsidiary to do so, unless the Company
or such Subsidiary would be entitled to incur Debt, in a principal amount equal
to the Value of such Sale and Leaseback Transaction, which is secured by Liens
on the property to be leased without violating Section 7.02.

SECTION 7.04. Financial Condition Covenant. Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Company to exceed 5.0 to 1.0.

SECTION 7.05. Indebtedness. Permit Subsidiaries of the Company to create, issue,
incur, assume, become liable in respect of or suffer to exist any Debt (other
than Permitted Debt and Debt created under this Agreement and the other Loan
Documents) in an aggregate principal amount exceeding $250,000,000 outstanding
at any time.

SECTION 7.06. Transactions with Affiliates. Enter into any material transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate, except any such transaction which is (a) otherwise permitted under
this Agreement, in the ordinary course of business and upon fair and reasonable
terms no less favorable to the Company or the relevant Subsidiary than it would
obtain in a comparable arm’s length transaction with a Person that is not

 

47



--------------------------------------------------------------------------------

an Affiliate, (b) entered into prior to the Effective Date or contemplated by
any agreement identified on Schedule 10.06 hereof, (c) between or among the
Company or any Subsidiary exclusively, (d) any Restricted Payment permitted
under Section 7.07, (e) any transactions in connection with any Permitted
Receivables Securitization or (f) any arrangements with officers, directors,
representatives or other employees of the Company or any Subsidiary relating
specifically to employment as such.

SECTION 7.07. Restricted Payments. At any time that the Company (i) does not
have Investment Grade Standing or (ii) would not be in compliance with
Section 7.04 on a pro forma basis after giving effect to the applicable
Restricted Payments and any financing therefor, declare or, in the case of a
Restricted Payment that has not been declared, pay any dividend (other
than dividends payable solely in common stock of the Person making such dividend
or options, warrants or rights to purchase shares of such common stock) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any capital stock of the Company or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
any Subsidiary (collectively, “Restricted Payments”), except that (a) any
Subsidiary may make Restricted Payments to the Company and its other equity
holders, pro rata in accordance with their respective equity interests in such
Subsidiary and (b) notwithstanding clause (i) and/or (ii) above, in the event
that the Company does not have Investment Grade Standing and/or would not be in
compliance with Section 7.04 on a pro forma basis after giving effect to the
applicable Restricted Payments and any financing therefor, so long as no Event
of Default under clause (b), (c), (g) or (h) of Article VIII shall have occurred
and be continuing on the date of the declaration thereof (or, in the case of a
Restricted Payment that is not declared, on the date of the payment thereof),
the Company may make Restricted Payments in any year in an aggregate amount not
to exceed the greater of (x) $250,000,000 and (y) an aggregate amount of
periodic dividends in respect of its Capital Stock not to exceed the rate (per
share), as adjusted for such splits, reclassifications, stock dividends and
similar reorganizations, declared by the Company in the fiscal quarter that
ended immediately prior to the date on which the Company ceased to have
Investment Grade Standing.

SECTION 7.08. Investments. At any time that the Company (i) does not have
Investment Grade Standing or (ii) would not be in compliance with Section 7.04
on a pro forma basis after giving effect to the applicable Investments and any
financing therefor, make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any capital
stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except the Acquisition and except:

(a) investments in Cash Equivalents;

(b) extensions of trade credit in the ordinary course of business;

(c) Loans and advances to employees of the Company or any Subsidiary in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for such employees not to exceed $20,000,000 at
any one time outstanding;

 

48



--------------------------------------------------------------------------------

(d) Loans to employees of the Company or any Subsidiary solely for the purpose
of exercising options to purchase the common stock of the Company or any
Subsidiary;

(e) intercompany Investments by the Company or any Subsidiary in the Company,
including Guarantees by the Company of any Debt of any Subsidiary;

(f) in addition to Investments otherwise expressly permitted by this
Section 7.08, Investments by the Company or any of its Subsidiaries in an
aggregate amount (valued at cost) at any time invested not to exceed the sum of
$500,000,000 plus any amount thereof financed with Company Stock or the proceeds
of the issuance of Company Stock;

(g) Investments made or committed to be made when the Company has Investment
Grade Standing, together with any extensions, renewals or replacements thereof
(provided the aggregate amount of the Investment is not increased); and

(h) Loans and advances to vendors, distributors or agents in the ordinary course
of business and on arm’s length terms.

ARTICLE VIII

Events of Default

If any of the following events (each an “Event of Default”) shall occur at any
time after the Effective Date and be continuing after the funding of the Loans
on the Funding Date:

(a) any representation or warranty made or deemed made in or in connection with
the execution and delivery of this Agreement or the Borrowings hereunder shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in paragraph (b) above)
due hereunder, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 6.01 (in the case of the Borrower),
Section 6.06 or Article VII;

 

49



--------------------------------------------------------------------------------

(e) default shall be made in the due observance or performance of any covenant,
condition or agreement contained herein (other than those specified in (b),
(c) or (d) above) or in any other Loan Document and such default shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Company;

(f) the Company or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of one or more items of Debt in
an aggregate principal amount greater than or equal to $150,000,000, when and as
the same shall become due and payable (giving effect to any applicable grace
period) or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Debt if the effect of any failure referred to in this clause (ii) is to
cause such Debt to become due prior to its stated maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any Subsidiary, or of a substantial part of the
property or assets of the Company or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of the property or assets of the Company or any Subsidiary or
(iii) the winding up or liquidation of the Company or any Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of the property or assets of the Company or any Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount equal
to or greater than $150,000,000 (exclusive of any amount thereof reasonably
expected to be covered by insurance) shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor (whose
liquidated judgment, along with those of any other judgment creditors, exceeds
$150,000,000) to levy upon assets or properties of the Company or any Subsidiary
to enforce any such judgment;

(j) (i) a Plan of the Borrower shall fail to maintain the minimum funding
standard required by Section 412 of the Code or Section 302 of ERISA for any
plan year or a waiver of such standard is sought or granted under Section 412(c)
of the Code or Section 302(c) of ERISA or (ii) an ERISA Termination Event shall
have occurred with respect to the Borrower or an ERISA Affiliate has incurred,
or in the reasonable opinion of the Required Lenders is reasonably likely to
incur, a liability to or on account of a Plan under Section 4062, 4063, 4064,

 

50



--------------------------------------------------------------------------------

4201 or 4204 of ERISA or (iii) any Person shall engage in any prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the United States Department of Labor or (iv) the
Borrower or any ERISA Affiliate shall fail to pay any required installment or
any other payment required to be paid by such entity under Section 412 of the
Code or Section 302 of ERISA on or before the due date for such installment or
other payment (taking into account any extensions granted) or (v) the Borrower
or any ERISA Affiliate shall fail to make any contribution or payment to any
Multiemployer Plan which the Borrower or any ERISA Affiliate is required to make
under any agreement relating to such Multiemployer Plan or any law pertaining
thereto (taking into account any extensions granted), and, in the event of the
occurrence of any of the events described in clauses (i) through (v) above,
there shall result from any such event or events either a liability or a
material risk of incurring a liability which is reasonably expected to have a
Material Adverse Effect; or

(k) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities of the
Borrower accrued hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived anything contained herein to the contrary
notwithstanding; and, in any event with respect to the Borrower described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities of the Borrower
accrued hereunder shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived anything contained herein to the contrary
notwithstanding.

ARTICLE IX

The Administrative Agent

In order to expedite the transactions contemplated by this Agreement, Credit
Suisse AG, Cayman Islands branch, is hereby appointed to act as the
Administrative Agent on behalf of the Lenders. Each of the Lenders hereby
irrevocably authorizes the Administrative Agent to take such actions on behalf
of such Lender or holder and to exercise such powers as are specifically
delegated to the Administrative Agent, as the case may be, by the terms and
provisions hereof, together with such actions and powers as are reasonably
incidental thereto. The Administrative Agent is hereby expressly authorized by
the Lenders, without hereby limiting any implied authority, (a) to receive on
behalf of the Lenders all payments of principal of and interest on the Loans,
and promptly to distribute to each Lender its proper share of each payment so
received; (b) to give notice on behalf of each of the Lenders to the Borrower of
any Event of Default of which the Administrative Agent has actual knowledge
acquired in

 

51



--------------------------------------------------------------------------------

connection with its agency hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by the
Borrower pursuant to this Agreement as received by the Administrative Agent.
Notwithstanding anything herein to the contrary, none of the Arrangers,
syndication agents, documentation agents, senior managing agents, bookrunners or
co-agents listed on the cover page hereof shall have any duties or obligations
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, the Lead Arranger or a Lender under
this Agreement, but all such Persons shall have the benefit of the indemnities
provided for hereunder.

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such for any action taken or omitted by any of them
except for its or his or her own gross negligence or wilful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants or agreements contained in this
Agreement. The Administrative Agent shall not be responsible to the Lenders for
the due execution, genuineness, validity, enforceability or effectiveness of
this Agreement or other instruments or agreements. The Administrative Agent may
deem and treat the Lender which makes any Loan as the holder of the indebtedness
resulting therefrom for all purposes hereof until it shall have received notice
from such Lender, given as provided herein, of the transfer thereof. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper Person or Persons. Neither the Administrative Agent nor any of their
respective directors, officers, employees or agents shall have any
responsibility to the Borrower on account of the failure of or delay in
performance or breach by any Lender of any of its obligations hereunder or to
any Lender on account of the failure of or delay in performance or breach by any
other Lender or the Borrower of any of their respective obligations hereunder or
in connection herewith. The Administrative Agent may execute any and all duties
hereunder by or through their respective branches, Affiliates, agents or
employees and shall be entitled to rely upon the advice of legal counsel
selected by them with due care with respect to all matters arising hereunder and
shall not be liable for any action taken or suffered in good faith by them in
accordance with the advice of such counsel. Without limiting the foregoing, the
Administrative Agent may, by notice to the Company and the applicable Borrower,
designate any of its branches or Affiliates as the Person to receive any or all
notices (including Borrowing Requests and Interest Election Requests) to be
delivered to the Administrative Agent pursuant to this Agreement.

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by them pursuant to
the provisions of this Agreement unless they shall be requested in writing to do
so by the Required Lenders.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the other Administrative Agent and the Company. Upon any such
resignation of the Administrative

 

52



--------------------------------------------------------------------------------

Agent, the Required Lenders shall have the right to appoint a successor
Administrative Agent acceptable to the Company. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank having a
combined capital and surplus of at least $500,000,000 (or any Affiliate of such
bank), an office in New York, New York. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor bank, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder. After the
Administrative Agent’s resignation hereunder, the provisions of this Article IX
and Section 10.05 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Administrative
Agent.

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent.

Each Lender agrees (i) to reimburse the Administrative Agent, on demand, in the
amount of its a Pro Rata Share of any expenses incurred for the benefit of the
Lenders by the Administrative Agent, including counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, which
shall not have been reimbursed by the Borrower and (ii) to indemnify and hold
harmless the Administrative Agent and any of their respective directors,
officers, employees or agents, on demand, in the amount of such Pro Rata Share,
from and against any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, incurred by or asserted against
either of them in its capacity as the Administrative Agent in any way relating
to or arising out of this Agreement or any action taken or omitted by either of
them under this Agreement to the extent the same shall not have been reimbursed
by the Borrower; provided that no Lender shall be liable to the Administrative
Agent for any portion of such losses, claims, damages, liabilities to related
expenses resulting from the gross negligence or wilful misconduct of the
Administrative Agent or any of its directors, officers, employees or agents.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any related agreement or any
document furnished hereunder or thereunder.

 

53



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. (a) General. Notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed or sent by telecopy, as follows:

(i) if to the Company, to Zimmer Holdings, Inc., 345 East Main Street, Warsaw,
IN 46580, Attention of James T. Crines, Executive Vice President, Finance and
Chief Financial Officer (Telecopy No.: 574-372-4988);

(ii) if to the Administrative Agent, to Credit Suisse, Eleven Madison Avenue,
New York, NY 10010, Attention of Agency Group (Fax No. (212) 325-8304); and

(iii) if to a Lender, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section; provided that any notice or other communication received by the
recipient (i) on or before 5:00 P.M., New York City time, shall be deemed to
have been given on the date of receipt or (ii) after 5:00 P.M., New York City
time, shall be deemed to have been given on the date following the date of
receipt.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet and intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Articles by
electronic communication. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications or may be rescinded by any such Person by notice to each other
such Person; provided further that any notice or other communication received by
the recipient (i) on or before 5:00 P.M., New York City time, shall be deemed to
have been given on the date of receipt or (ii) after 5:00 M.M., New York City
time, shall be deemed to have been given on the date following the date of
receipt.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor.

 

54



--------------------------------------------------------------------------------

SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans regardless of any investigation
made by the Lenders or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or the Commitments have not been terminated.

SECTION 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company and the Administrative Agent and when
the Administrative Agent shall have received copies hereof (by electronic “pdf”
or otherwise) which, when taken together, bear the signatures of each Lender,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and the Lenders and their respective successors and assigns, except that
the Borrower shall not have the right to assign any rights hereunder or any
interest herein, except in accordance with Section 7.01, without the prior
consent of all the Lenders.

SECTION 10.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties is referred to, such reference shall be deemed to include the successors
and assigns of such party; and all covenants, promises and agreements by or on
behalf of any party that are contained in this Agreement shall bind and inure to
the benefit of its successors and assigns.

(b) Each Lender other than any Conduit Lender may assign to one or more Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided, however, that, except in the case of an assignment
to another Lender, an Affiliate of a Lender or, with respect to an assignment of
Loans, an Approved Fund, (i) each of the Company (so long as, in the case of the
assignment of any Loan, no Event of Default shall have occurred and be
continuing) and the Administrative Agent must give its prior written consent to
such assignment (which consent in each case shall not be unreasonably withheld,
delayed or conditioned), and (ii) the amount of the Commitment or Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless it shall be the
entire amount of such Lender’s Commitment or Loan, as applicable; provided
further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen Business Days after having received notice
thereof. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, and a processing and
recordation fee of $3,500; provided, however, that such processing and
recordation fee shall not be payable in the case of assignments made by or to
Arrangers or their Affiliates. Upon acceptance and recording pursuant to
paragraph (e) of this Section 10.04, from and after the effective date specified
in each Assignment and Acceptance, which effective date shall be at least five
Business Days after the

 

55



--------------------------------------------------------------------------------

execution thereof, (x) the assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (y) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto (but shall (i) continue to be
entitled to the benefits of Sections 3.10, 3.11, 3.12 and 10.05, as well as to
any fees accrued for its account hereunder and not yet paid and (ii) continue to
be subject to the confidentiality provisions hereof). Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Lender
hereunder without the consent of the Company or the Administrative Agent any or
all of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this Section 10.04(b).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim; (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto or the financial condition of the Borrower or the performance or
observance by the Borrower of any obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee and is legally authorized to enter
into such Assignment and Acceptance; (iv) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.03 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(d) Each of the Administrative Agent shall maintain at its office referred to in
Section 10.01 a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and the principal amount (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time and any
promissory notes evidencing such Loans (the “Register”). The entries in the
Register shall be conclusive in the absence of manifest error and the Company,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the

 

56



--------------------------------------------------------------------------------

Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. No assignment or transfer of any Loan (or portion thereof) or
any Note evidencing such Loan shall be effected unless and until it has been
recorded in the Register as provided in this Section 10.04(d). Notwithstanding
any other provision of this Agreement, any assignment or transfer of all or part
of a promissory note shall be registered on the Register only upon surrender for
registration of assignment or transfer of the promissory note (and each
promissory note shall expressly so provide), accompanied by a duly executed
Assignment and Acceptance, and thereupon one or more new promissory notes in the
same aggregate principal amount shall be issued to the designated assignee and
the old promissory notes shall be returned by the applicable Administrative
Agent to the Company marked “cancelled”. The Register shall be available for
inspection by each party hereto, at any reasonable time and from time to time
upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee together with the Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and, if required, the written consent of
the Company to such assignment, the relevant Administrative Agent shall
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register.

(f) Each Lender other than any Conduit Lender may sell participations to one or
more Eligible Assignees (each, a “Participant”) in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto or thereto
for the performance of such obligations, (iii) each Participant shall be
entitled to the benefit of the cost protection provisions contained in Sections
3.10, 3.11 and 3.12 to the same extent as if it was the selling Lender (subject
to the requirements therein, including the requirements under Sections 3.12(h),
3.12(i) and 3.12(j) (it being understood that the documentation required under
such Sections shall be delivered to the participating Lender) and limited to the
amount that could have been claimed by the selling Lender had it continued to
hold the interest of such participating bank or other entity, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation, and
it being further agreed that the participating Lender will not be permitted to
make claims against the Borrower under Section 3.10(b) for costs or reductions
resulting from the sale of a participation), except that all claims made
pursuant to such Sections shall be made through such participating Lender and
(iv) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such participating Lender in connection with
such Lender’s rights and obligations under this Agreement, and such
participating Lender shall retain the sole right to enforce the obligations of
the Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable hereunder or thereunder or the amount of
principal of or the rate at which interest is payable on the Loans or extending
the final scheduled maturity of the Loans or any date scheduled for the payment
of interest on the Loans or extending the Commitments).

 

57



--------------------------------------------------------------------------------

(g) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under this Agreement or any other Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, no
Administrative Agent (in its capacity as the Administrative Agent) shall have
any responsibility for maintaining a Participant Register.

(h) Any Lender or Participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or Participant or proposed assignee or
Participant any information relating to the Company furnished to such Lender;
provided that, prior to any such disclosure, each such assignee or Participant
or proposed assignee or Participant shall be subject to the confidentiality
provisions contained herein.

(i) The Borrower shall not assign or delegate any rights and duties hereunder,
except in accordance with Section 7.01, without the prior written consent of all
Lenders.

(j) Any Lender may at any time pledge or otherwise assign all or any portion of
its rights under this Agreement to a Federal Reserve Bank or other central
banking authority; provided that no such pledge shall release any Lender from
its obligations hereunder. In order to facilitate such an assignment to a
Federal Reserve Bank, the Borrower shall, at the request of the assigning
Lender, duly execute and deliver to the assigning Lender a promissory note or
notes evidencing the Loans made by the assigning Lender hereunder.

(k) Each party hereto hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

SECTION 10.05. Expenses, Indemnity. (a) The Company agrees to pay all reasonable
out-of-pocket expenses incurred by (i) the Administrative Agent and the
Arrangers in connection with entering into this Agreement or in connection with
any amendments, modifications or waivers of the provisions hereof or thereof
(including the reasonable fees, disbursements and other charges of a single
counsel) or (ii) the Administrative Agent, the

 

58



--------------------------------------------------------------------------------

Arrangers or any Lender in connection with the enforcement of their rights in
connection with this Agreement and any other Loan Document or in connection with
the Loans made, including the fees and disbursements of counsel for the
Administrative Agent and the Arrangers and, in the case of enforcement, each
Lender.

(b) The Company agrees to indemnify the Administrative Agent, the Arrangers,
each Lender, each of their Affiliates and the directors, officers, employees and
agents of the foregoing (each such Person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, incurred by
or asserted against any Indemnitee arising out of (i) the consummation of the
transactions contemplated by this Agreement (including the syndication of the
credit facilities provided for herein), (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and whether initiated against or by any party to this
Agreement, any Affiliate of any of the foregoing or any third party (and
regardless of whether any Indemnitee is a party thereto); provided that (x) such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses result from the gross
negligence or wilful misconduct of such Indemnitee and (y) such indemnity shall
not apply to losses, claims, damages, liabilities or related expenses that
result from disputes solely between Lenders.

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, or permit any of their respective Affiliates or Related Parties to
assert, and each hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions or any Loan or the use of the
proceeds thereof.

(d) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of the Administrative Agent,
the Syndication Agent or any Lender. All amounts due under this Section 10.05
shall be payable on written demand therefor.

SECTION 10.06. Applicable Law. This Agreement and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of New York.

SECTION 10.07. Waivers, Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or

 

59



--------------------------------------------------------------------------------

further exercise thereof or the exercise of any other right or power. Subject to
Section 5.03, the rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
which they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Company in any case shall entitle such party
to any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, the Administrative Agent and the Required Lenders; provided,
however, that no such agreement shall (i) decrease the principal amount of, or
extend the maturity of, any scheduled principal payment date or date for the
payment of any interest on any Loan, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan, or amend or modify
Section 10.16, without the prior written consent of each Lender directly
affected thereby, (ii) increase or extend the availability of the Commitments or
decrease or extend the date for payment of the duration fees, ticking fees or
funding fees of any Lender without the prior written consent of such Lender,
(iii) amend or modify the provisions of Section 3.13 or Section 10.04(i), the
provisions of this Section 10.07 or the definition of the “Required Lenders”,
without the prior written consent of each Lender or (iv) change the requirement
that disbursements made by any Lender be made ratably with respect to its Loan
Exposure without the prior written consent of each Lender directly affected
thereby; provided further, however, that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent. Each Lender shall
be bound by any waiver, amendment or modification authorized by this
Section 10.07 and any consent by any Lender pursuant to this Section 10.07 shall
bind any assignee of its rights and interests hereunder. Notwithstanding any of
the foregoing, any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, mistake, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment.

SECTION 10.08. Entire Agreement. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the syndication of the Loans and Commitments constitute
the entire contract among the parties relative to the subject matter hereof. Any
previous agreement among the parties with respect to the subject matter hereof
is superseded by this Agreement. Nothing in this Agreement, expressed or
implied, is intended to confer upon any party other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

SECTION 10.09. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

60



--------------------------------------------------------------------------------

SECTION 10.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Company and the
Administrative Agent after such setoff and application made by such Lender, but
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 10.12 are in addition
to other rights and remedies (including, without limitation, other rights of
setoff) which such Lender may have.

SECTION 10.13. Jurisdiction: Consent to Service of Process. (a) The Borrower
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender or any Related Party of any of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of such courts and agrees that all claims in respect of any
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each party hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action, litigation or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any of its properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this

 

61



--------------------------------------------------------------------------------

Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 10.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.14.

SECTION 10.15. Confidentiality. The Administrative Agent and the Lenders
expressly agrees, for the benefit of the Company and the Subsidiaries, to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an express agreement for the benefit of the Company and the
Subsidiaries containing provisions substantially the same as those of this
Section, to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or to any
direct or indirect counterparty to a Hedge Agreement or to any credit insurance
provider relating to the Company or its Subsidiaries and their obligations,
(g) with the consent of the Company and the Subsidiaries, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized ratings agency, or (i) to the extent such Confidential
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Company and the
Subsidiaries. For the purposes of this Section, “Confidential Information” shall
mean all information, including material nonpublic information within the
meaning of Regulation FD promulgated by the SEC (“Regulation FD”),

 

62



--------------------------------------------------------------------------------

received from the Company and the Subsidiaries relating to such entities or
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities; provided that, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person customarily accords to its
own confidential information; provided, however, that with respect to
disclosures pursuant to clause (b) (other than any such disclosure in connection
with any routine compliance examination or examination of the financial
condition of such Lender by such regulatory authority) and clause (c) of this
Section, unless prohibited by law or applicable court order, each Lender and the
Administrative Agent shall attempt to notify the Company and the Subsidiaries of
any request by any governmental agency or representative thereof or other Person
for disclosure of Confidential Information after receipt of such request, and if
reasonable, practicable and permissible, before disclosure of such Confidential
Information. It is understood and agreed that the Company and the Subsidiaries
and their respective Affiliates may rely upon this Section 10.15 for any
purpose, including without limitation to comply with Regulation FD.
Notwithstanding anything herein to the contrary, any Party to this Agreement
(and any employee, representative or other agent of such Party) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure. The preceding sentence is
intended to cause the transactions contemplated hereby not to be treated as
having been offered under conditions of confidentiality for purposes of
Section 1.6011-4(b)(3) and 301.6111-2(a)(2)(ii) (or any successor provisions) of
the Treasury Regulations promulgated under the Code, and shall be construed in a
manner consistent with such purpose.

SECTION 10.16. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the names and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act, and the Borrower agrees to
provide such information from time to time to such Lender and the Administrative
Agent, as applicable.

SECTION 10.17. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Affiliates, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and its Affiliates, on the one hand, and the Credit Parties and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Credit Parties or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The Credit
Parties and their Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the
Credit Parties or their Affiliates has any obligation to disclose any of such
interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, each of the

 

63



--------------------------------------------------------------------------------

Borrower hereby waives and releases any claims that it or any of its Affiliates
may have against the Credit Parties and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

[Rest of page left intentionally blank]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ZIMMER HOLDINGS, INC., by  

/s/ James T. Crines

Name:   James T. Crines Title:   Executive Vice President, Finance and Chief
Financial Officer



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

ZIMMER HOLDINGS, INC.

CREDIT AGREEMENT

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent, by  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory by  

/s/ Samuel Miller

Name:   Samuel Miller Title:   Authorized Signatory



--------------------------------------------------------------------------------

 

COUNTERPART SIGNATURE PAGE

TO ZIMMER HOLDINGS, INC.

CREDIT AGREEMENT

 

Name of   Lender:  

 

 

To execute this Agreement as a Lender:   by  

 

  Name:     Title:      

For any Lender requiring a second signature line:

  by  

 

  Name:     Title:  



--------------------------------------------------------------------------------

ANNEX I

APPLICABLE MARGIN PRICING GRID

 

Ratings

Moody’s/S&P

   Applicable Margin
for Eurocurrency
Loans
(in Basis Points)      Applicable Margin
for ABR Loans
(in Basis Points)  

Level 1

Baa2 /BBB or better

     125.0         25.0   

Level 2

Baa3/ BBB-

     150.0         50.0   

Level 3

Lower than Level 2 or unrated

     175.0         75.0   

The ratings to be utilized for purposes of this Annex I are the public corporate
rating and public corporate family rating of the Company assigned by the Rating
Agencies (the “Ratings”). The Rating in effect at any date is that in effect at
the close of business on such date. The Company hereby agrees that at all times
it shall maintain a Rating from either S&P or Moody’s. If a Rating is supplied
by only one of S&P and Moody’s, then that single Rating shall be determinative.
In the case of split Ratings from S&P and Moody’s, the Rating to be used to
determine which pricing category applies is the higher of the two Ratings;
provided that if one Rating shall be in Level 1 and one Rating shall be in Level
3, then Level 2 shall apply.

Capitalized terms used but not otherwise defined in this Annex I have the
meanings given to them in the Credit Agreement to which this Annex I is
attached.

For purposes of the Credit Agreement, the following terms have the meanings
specified below:

“Investment Grade Standing” shall exist at any time when the actual Rating from
S&P is at or above BBB- (or if S&P shall change its system, the new Rating which
most closely corresponds to BBB-) and the actual Rating from Moody’s is at or
above Baa3 (or if Moody’s shall change its system, the new Rating which most
closely corresponds to Baa3).

“Rating Agencies” shall mean Moody’s and S&P.